Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 1of 77 Page ID #:2568

 

LODGED
} CLpRK, U.S. DISTRICT COURT

 

  
  

AUG 2 | 2020 E-FILED
Oe cars CALIFORNIA AKG 25 on

EASTERN DIVISION BY DEPUTY

UNITED STATES DISTRICT COURT 39 >=
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

Hupp CASE NUMBER

5:16-cv-00370-VAP-SP

 

PLAINTIFF(S)

 

v.
Solera Oak Valley Greens Association

NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT

 

DEFENDANT(S).

 

On August 21, 2020 , the Court received the attached

 

(4 Complaint L Petition 0 Notice of Removal, captioned
other document(s), entitled Certificate of interested parties; IFP, Notice of motion; Request

 

 

from Paul Hupp , who was found by the Court on 08/16/2016

 

 

in case number 5:16-cv-00370-VAP-SP_to be a vexatious litigant and/or subject to the following restrictions on the filing of
additional documents:

{x] A court order or written authorization from a judge must be obtained prior to the filing of document(s).

[x] Submission of document(s) for filing requires a Motion for Leave to File.

C1 Document(s) must be pre-screened by the Court before filing.

C1 Filing fee must be paid.

OC) No further filings are to be accepted in this case from the person named above or anyone acting on his or her behalf.

LC Bond in the amount of $ must be posted in order to proceed.

C Other :

Pursuant to the terms of the order imposing filing restrictions, the attached document(s) will be forwarded to the
Oassigned magistrate judge Oassigned district judge [ Chief Judge for review.

CIT IS HEREBY ORDERED that the document(s) presented:
O be filed in the above-captioned case.
0 be filed in case number

1 be filed as a new case.
or

OIT IS RECOMMENDED that the document(s) presented not be filed. The Clerk is directed to forward this
recommendation to the appropriate district judge for review.

 

 

Date United States Magistrate Judge

IT IS HEREBY ORDERED that the document(s) presented
not be filed.
O be filed in the above-captioned case.
0 be filed in case number
C be filed as a new case.

Bs] ror ds

Date United States District Judge

 

 

 

CV-LLS (04/2018) NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT
16

17

18

19

20

21

22

23

a.

[ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 2of77 Page ID #:23

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

 

 

 

ODGED
RK, us. DISTRICT COURT

 
    

UNITED STATES DISTRICT COURT

ENTRAL DISTRICT OF CALIFORNIA

CALIFORNIA ;
DISTRICT OF CALIFORNU :

NTRAL
EASTERN DIVISION _BY D

Paul Hupp,
Plaintiff,
Case No.: CV-20-
v.
County of Riverside,

City of Beaumont,

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,
Richardson Ober, PC,

Thomas Harry Cahraman,
Rebecca Lynn Dugan,

John Washburne Vineyard,
Carol Anne Greene,

Debre Katz Weintraub,
Samiuela F. Taloa,

Wanda Joyce Bartholomew,
Richard Allen Beyl,

Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,

Todd Halbeisen,

Miguel Macias,

Lyndon Peats,

John Simpson,

Wayne Wolcott,

Virginia Anne Phillips,

Roes 1-10,

Individually, Individually, Jointly, Jointly and
Severally,

PLAINTIFF PAUL HUPP'S NOTICE OF
MOTION AND MOTION FOR LEAVE OF
COURT TO TEMPORARILY FILE CASE
PAPERS UNDER SEAL; DECLARATION
OF PAUL HUPP IN SUPPORT

Defendants.

Name eh ee el et ee el el ee eh eh ee ee ee ee ee i” ee ee! ee” Sa” eee” ee “tee” Sheet tame” mee” ee” “Se” eet” meee me

 

-1- Paul Hupp

 

 

69
17

18

19

20

21

22

23

24

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 30f77 Page ID #:25

I
Introduction

Plaintiff Paul Hupp (“Plaintiff”), in Propria Persona, files this Notice of Motion and
Motion (“MOTION”) for Leave of Court to temporarily seal the case documents, including but
not limited to case initiating documents, support documents and the Emergency Ex Parte
Application documents. And that such documents be filed under seal, and remain under seal,
until defendants Thomas Harry Cahraman (““CAHRAMAN”) Rebecca Lynn Dugan
(“DUGAN”), John Washburne Vineyard (“VINEYARD”) and Carol Anne Greene (“GREENE”)
have been served notice.

Il
Argument

The Court has been filing copies of all civil matters that have been filed by Plaintiff
since Hupp v Solera Oak Valley Greens Association et al, Case No.: EDCV-16-00370 VAP
(SP), into the docket of that case, and notifying the attorneys of record in that case of such docket
filings, including Dennis Earl Wagner (SBN# 99190) (“WAGNER”) of the law firm Wagner and
Pelayes, LLP’, the attorney that represented Riverside Superior Court Judges John Devlon
Molloy, Craig Grant Riemer and Edward T. Webster. Once WAGNER is notified he in turn
would advise his clients, and associates of his clients, who were named defendants, of the
litigation. This created a bias against PHUPP because WAGNER and his clients/client associates
would then take actions to evade, elude and avoid incriminating actions and misconduct they

were predisposed to engage in, including the felonious conduct that GREENE (with co-

 

' Wagner is now employed by Wagner Zemming Christensen, LLP. On information and belief Wagner and
Magistrate Judge Sheri Nicole Pym have engaged in ex parte communications multiple times regarding

-2- Paul Hupp

570

 

 
oa

 

 

frase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 4of77 Page ID #:25

conspirator Samiuela F. Taloa) is accused of in this action. That has happened prior, and will
likely happen in this action if the initiating papers are not filed under seal. It is also very probable
that WAGNER will represent CAHRAMAN, DUGAN, VINEYARD and GREENE in this
matter. Once CAHRAMAN, DUGAN, VINEYARD and GREENE have been served process the
Court can unseal all documents previously filed under seal.

I
Conclusion

Plaintiff prays the Court GRANT this temporary request because the burden to file the
papers temporarily under seal is minimal, while the damage to Plaintiff that would be created by
WAGNER giving advance notice to CAHRAMAN, DUGAN, VINEYARD and GREENE is
tremendous and will cause substantial harm to Plaintiff and his action.

Declaration

I, Paul Hupp, the above-entitled Plaintiff, declare the following;

1. Ihave personal knowledge of all facts stated herein.

2. If called to testify to these facts I would and could competently testify to such in a
court of competent jurisdiction.

3. In previous papers lodged/filed with this Court, copies were placed on the docket
of Hupp v Solera Oak Valley Greens Association et al, Case No.: EDCV-16-
00370 VAP (SP), and WAGNER was notified.

4. WAGNER in turn would notify his clients at the Riverside Superior Court, and
associates of his clients, either directly by himself or indirectly by his clients

notifying their associates.

-3- Paul Hupp

71

 
17

18

19

20

21

22

23

25

en

 

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page5of77 Page ID#:24

5. Such notifications created a bias against PHUPP because it allowed WAGNER
and his clients/client associates to take actions to evade, elude and avoid
incriminating actions and misconduct they were predisposed to engage in.

6. CAHRAMAN, DUGAN, VINEYARD and GREENE are associates of WAGNER
clients.

7. Sealing of the record would be temporary and would cease once CAHRAMAN,
DUGAN, VINEYARD and GREENE are served.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct except for those portions based on information and belief and for
those portions I believe them to be true.

Executed at: Beaumont CA, on August 10, 2020.

Respectfully Submitted.

Dated this 10°/ day of August, 20

bf 2

 

ikl P CB
aul H
65 Hidden Oaks Drive
eaumont, CA. 92223

In Propria Persona

-4- Paul Hupp

 
Li

ay

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 6of77 Page ID #:23

Paul Hupp
965 Hidden Oaks Drive

Beaumont, CA. 92223
In Propria Persona

 

fag

18

19

20

21

22

23

25

LODGED
BRK, U.S. DISTRICT COURT

Bh District OF
EASTERN DIVISION

 
 
   

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

   

CALIFORN
BY DEPUTY

 

 

aul Hupp,
Plaintiff,

Vv.
Case No.: CV-20-
County of Riverside,

City of Beaumont,

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,
Richardson Ober, PC,

Thomas Harry Cahraman,

Rebecea Lynn Dugan,

John Washburne Vineyard,

Carol Anne Greene,

Debre Katz Weintraub,

Samiuela F. Taloa,

Wanda Joyce Bartholomew,

Richard Allen Bey],

Kelly Gene Richardson,

Jonathan Robert Davis,

Theodore Hyun Dokko,

Todd Halbeisen,

Miguel Macias,

Lyndon Peats,

John Simpson,

Wayne Wolcott,

Virginia Anne Phillips,

Roes 1-10,

Individually, Individually, Jointly, Jointly and
Severally,

PLAINTIFF PAUL HUPP'S MOTION TO
DISQUALIFY MAGISTRATE JUDGE
SHERI NICOLE PYM AND DISTRICT
COURT JUDGE VIRGINIA ANNE
PHILLIPS FOR CAUSE; DECLARATION
OF PAUL HUPP IN SUPPORT

Defendants.

Name me meee ae et Se” et” nee ge! ne” Ne” Ne” ee me” ee” See” ee” ee” mee” ee” See “ee” gee” Se! Ngee” ee” ee” et Ne Nee” ee Sie” Se”

 

-l- Paul Hupp

b73

 

 

 
19

20

2)

22

23

24

25

a,

 

 

tase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 7 of 77 Page ID #:2574

I
Introduction

To the United States District Court for the Central District of California (“COURT”),
Plaintiff Paul Hupp (“PHUPP”) HEREBY Files THIS Motion to Disqualify Magistrate Judge
Sheri Nicole Pym (SBN# 175062 (“PYM”)) and District Court Judge Virginia Anne Phillips
(SBN# 105237 (PHILLIPS”)) for cause pursuant to Under 28 U.S.C. §§ 144, 455.

I
Memorandum of Points and Authorities

PHUPP brings this motion based on bias' of PYM and PHILLIPS as it relates to a prior
ruling declaring PHUPP a “Vexation Litigant” in case EDCV-16-00370 VAP (SP). Under 28
U.S.C. §144, whenever a party to any proceeding in a district court makes and files a timely and
sufficient affidavit that the judge before whom the matter is pending has a personal bias or
prejudice either against him or in favor of any adverse party, such judge shall proceed no further
therein, but another judge shall be assigned to hear such proceeding See 28 U.S.C. §144; Pesnell
v. Arsenault, 543 F.3d 1038, 1043 (9thCir. 2008); U.S. v. Johnson, 610 F.3d 1138, 1147 (9thCir.
2010). Section 144 also provides that “[tJhe affidavit shall state the facts and the reasons for the
belief that bias and prejudice exists... [and a] party may only file one such affidavit in any case.”
See United States v. Sibla, 624 F.2d 864, 867 (9thCir. 1980). 28 U.S.C. §144 expressly
conditions relief upon the filing of a timely and legally sufficient affidavit/declaration. Id. (citing,
inter alia, United States v. Azhocar, 581 F.2d 735, 738-40 (9thCir. 1978), cert. denied 440 U.S.

907 (1979). “If the judge to whom a timely motion is directed determines that the accompanying

 

' Under 28 U.S.C. §144, whenever a party to any proceeding in a district court makes and files a timely and
sufficient affidavit or declaration that the judge before whom the matter is pending has a personal bias or prejudice
either against him or in favor of any adverse party, such judge shall proceed no further therein, but another judge
shall be assigned to hear such proceeding. 28 U.S.C. §144 provides the affidavit or declaration shall state the facts

and the reasons for the belief that bias and prejudice exists. Plaintiff has stated such facts of bias here.

i: Paul Hupp

 
NW

had

22

23

24

Za

a

 

 

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 8 of 77 Page ID #:2%

affidavit specifically alleges facts stating grounds for recusal under 28 U.S.C. §144, the legal
sufficiency of the affidavit has been established, and the motion must be referred to another
judge for a determination of its merits.” /d. (citing Azhocar, 581 F.2d at 738).

Under 28 U.S.C. §455(a), “Any ... judge ... shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” See Pesnell at 1043. 28 U.S.C. § 455(b)

 

provides in relevant part, “...he shall also disqualify himself in the following circumstances:
[w]here he has a personal bias or prejudice concerning a party ...” See 28 U.S.C. §455(b)(1). A
motion under § 455 is addressed to, and must be decided by, the judge/s [PYM and PHILLIPS]
whose impartiality is being questioned.” See Bernard v. Coyne, 31 F.3d 842, 843 (9thCir. 1994).
“Section 455 clearly contemplates that decisions with respect to disqualification should be made
by the judge sitting in the case, and not by another judge.” /d., quoting United States v.
Balistrieri, 779 F.2d 1191, 1202 (7thCir. 1985). “Section 455 includes no provision for referral
of the question of recusal to another judge; if the judge sitting on the case is aware of grounds for
recusal under section 455, that judge has a duty to recuse himself or herself.” See Sibla, 624 F.2d
at 868. Because “ ...the test for personal bias or prejudice in section 144 is identical to that in
section 455(b)(1) ... a motion properly brought pursuant to section 144 will raise a question
concerning recusal under section 455(b)(1) as well as section 144.”’See Sibla, at 867.

PYM and PHILLIPS, in case EDCV-16-00370 VAP (SP), re-litigated a “Vexation
Litigant” issue that had already been fully and fairly litigate on the merits, and denied, in a
previous civil action less than three (3) years prior. See Hupp v. San Diego County District
Attorney et al, Case No.: 12-cv-492 IEG (RBB), Docket #35, P.2, Footnote 1, dated June 4,

012. PYM and PHILLIPS simply repeated allegations that the Attorney General of

California had made in 12-cv-492 LEG (RBB), identical allegations, which were DENIED

-3- Paul Hupp

b75

 
20

21

22

23

24

an

June 4, 2012. Issue and claim preclusion (res judicata and collateral estoppel) prevented
PYM and PHILLIPS from getting a “do-over” because they did not like the outcome of
Judge Gonzales June 4, 2012, ruling. The most telling factor in PYM and PHILLIPS
declaring PHUPP, and his mother Aristea Hupp (*AHUPP”) as “Vexatious Litigants” in
EDCV-16-00370 VAP (SP) is that neither addressed the most relevant and material fact,
that the Presiding United States District Court Judge for the Southern District of
California, Judge Irma E. Gonzalez. Judge Gonzalez refused to make the “finding”
requested by the Attorney General, that PHUPP was a “Vexatious Litigant”. When the
facts and law do not agree with your argument or ruling it appears that the best thing for
PYM and PHILLIPS to do is ignore both, not mention either, and hope it goes away.

These are arguments made previously by Plaintiff, on July 14, 2016, in case EDCV-16-

 

00370 VAP (SP). Plaintiff by this reference incorporates that case and Judge Gonzales June 4
2012, ruling for the requisite showing of bias by PYM and PHILLIPS.

Il
Conclusion

For the reasons set forth supra Plaintiff prays that the COURT GRANT Plaintiff's
Motion to disqualify both PYM and PHILLIPS for cause.

IV
Declaration

I, Paul Hupp, the above-entitled Respondent, declare the following;
1. I have personal knowledge of all statements and exhibits in this declaration.
2. If called upon to testify to this declaration in a court of competent jurisdiction |
could and would testify to everything stated herein.
3. PYM and PHILLIPS declared Plaintiff and his mother, Aristea Hupp, “Vexation

Litigants” in case EDCV-16-00370 VAP (SP). Aristea Hupp had only filed four

-4- Paul Hupp

 

 

frase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page9of77 Page ID #:2%

b/6

 
17

18

19

20

21

22

23

25

Ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 10 of 77 Page ID #:2

. Particularly troubling by PYM and PHILLIPS ruling on their “Vexation Litigants”

 

 

(4) cases total in her entire life in Federal Court. Plaintiff had filed 33 cases in the
previous 13 years, of which four (4) were related to the State Bar and Magistrate
Judge Rosalyn Merle Chapman (whom PYM ironically replaced), four (4) were
Habeas Corpus actions, three (3) were related bankruptcy actions, and one (1)
Writ of Coram Nobis in the Southern District of CA; 12 in total and all of which
Plaintiff was entitled to file as a matter of law, leaving just 21 various actions in
the Southern and Central Districts of California over a 13 year period. All of
which had merit to be filed because they were all filed under IFP applications,

which required a finding of merit prior to granting the IFP and filing of the action.

OSC in case EDCV-16-00370 VAP (SP) was that it was identical in virtually
every respect to a previous Motion to have Plaintiff declared a “Vexation
Litigant” in a prior case in the Southern District of California less than three (3)
years prior, in Hupp v. San Diego County District Attorney et al, Case No.: 12-cv-

492 IEG (RBB), Docket #35, P.2, Footnote 1, dated June 4, 2012. The Attorney

 

General of California made the identical allegations that PYM and PHILLIPS
made using the exact same cases. The AG’S “Vexation Litigant” Motion was
DENIED. Denied by the Presiding United States District Court Judge for the
Southern District of California, Judge Irma E. Gonzalez. Judge Gonzalez refused
to make the “finding” requested by the AG, that Plaintiff was a “Vexatious
Litigant”. Judge Gonzalez would not even make the finding that the statements in
the referenced cases are “factually true”. That ended any “Vexatious Litigant”

issue on those cases. The AG’S “Vexatious Litigant” motion was DENIED and

-5- Paul Hupp

Dt 7

 
12

13

14

15

23

24

25

 

Ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 11of77 Page ID #:2

neither PYM nor PHILLIPS had standing to overrule the Presiding United States
District Court Judge for the Southern District of California, Judge Gonzalez. Issue
preclusion/collateral estoppel [should have] enjoined PYM and PHILLIPS from
re-litigating that issue.
5. PHUPP raised these facts in his opposition to PYM and PHILLIPS “Vexatious
Litigant” OSC.
6. By this reference Plaintiff incorporates his July 12, 2016, Opposition to PYM and
PHILLIPS “Vexatious Litigant” OSC. Even though these issues were the heart of
Plaintiff's Opposition to PHILLIPS “Vexatious Litigant” OSC, they were not
addressed by PHILLIPS, nor litigated in the appeal following case EDCV-16-
00370 VAP (SP); they are therefore ripe for review and are properly before this
Court now.
I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct except for those portions based on information and belief and for
those portions I believe them to be true.

Executed at: Beaumont CA, on August 10, 2020.

 
 
  

Dated this 10" day of Augyst, 420

Paul Hupk aad

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

-6- Paul Hupp

 

278

 
10

11

14

15

16

Paul Hupp
965 Hidden Oaks Drive
Beaumont, CA. 92223

In Propria Persona

 

LODGED
CLERK, U.S. DISTRICT COURT

@ AUG 2 | 2020

NTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION BY DEPUTY

 

UNITED STATES DISTRICT COURT

 

 

 

Paul Hupp,

Plaintiff,
Vv.

County of Riverside,
City of Beaumont,

Richardson Ober, PC,
Rebecca Lynn Dugan,

Carol Anne Greene,
Debre Katz Weintraub,
Samiuela F. Taloa,

Richard Allen Beyl,
Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,
Todd Halbeisen,
Miguel Macias,
Lyndon Peats,

John Simpson,

Wayne Wolcott,
Virginia Anne Phillips,
Roes 1-10,

Severally,
Defendants.

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,

Thomas Harry Cahraman,

John Washburne Vineyard,

Wanda Joyce Bartholomew,

Individually, Individually, Jointly, Jointly and

Case No.: CV-20-

Ne Ne ee et ee ee ee ee ee ee ee ee ee ee ee ee ee Eee eae Ser

 

 

I
Introduction

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 12of77 Page ID#:4

CENTRAL DISTRICT OF CALIFORNIA

PLAINTIFF PAUL HUPP'S REQUEST TO
FILE NEW LITIGATION

Paul Hupp

379

 
10

11

20

21

22

23

24

yo

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 13 of 77 Page ID #:2

To the United States District Court for the Central District of California (“COURT”),
Plaintiff Paul Hupp (“PHUPP”) HEREBY Files “Request to File New Litigation”.

f
Dated this 10" day of August, 2020

/s/ Paul Hype) wD

Paul Hupp

965 HiddenWaks Drive
Beaumont, CA. 92223
In Propria Persona

-2- Paul Hupp

580

 

 
10

1]

13

14

15

2]

22

23

24

25

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 14of77 Page ID #:2581

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

 

 

LODGED
BAK, U.S. DISTRICT COURT

  

MENTRAL DISTRICT OF CALIFORNIA
FASTERN DIVISION BY DEPUTY

 

 

Paul Hupp,
Plaintiff,
V.

County of Riverside,
City of Beaumont,
Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,
Richardson Ober, PC,
Thomas Harry Cahraman,
Rebecca Lynn Dugan,
John Washburne Vineyard,
Carol Anne Greene,
Debre Katz Weintraub,
Samiuela F. Taloa,
Wanda Joyce Bartholomew,
Richard Allen Beyl,
Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,
Todd Halbeisen,
Miguel Macias,
Lyndon Peats,
John Simpson,
Wayne Wolcott,
Virginia Anne Phillips,
Roes 1-10,
Individually, Individually, Jointly, Jointly and
Severally,

Defendants.

ee ee Nae Nee el Ne ee Ne el ee et Nee el a ae he et ee Se ee heme! hee” See met ee! ee ee See See Se me” “Set Se em

 

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Case No.: CV-20-

PLAINTIFF PAUL HUPP'S NOTICE OF
EMERGENCY EX PARTE APPLICATION
PURSUANT TO LOCAL RULE 7-19 FOR
TEMPORARY RESTRAINING ORDER;
MOTION FOR PERMANENT
INJUNCTION; POINTS AND
AUTHORITIES; DECLARATION IN
SUPPORT (ORAL ARGUMENT
REQUESTED)

Time:
Date:
Courtroom:
Judge:

Paul Hupp

 
20

21

22

23

25.

 

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 15o0f77 Page ID#:2

I
Introduction

To the United States District Court for the Central District of California (“COURT”),
Defendants County of Riverside (“COUNTY”), City of Beaumont (“CITY”), Solera Oak Valley
Greens Association (“SOLERA”), Richardson Harman Ober, PC (“RHO”), Richardson Ober PC
(“RO”), Thomas Harry Cahraman (“CAHRAMAN”), Rebecca Lynn Dugan (“DUGAN”), John
Washburne Vineyard (“VINEYARD”), Carol Anne Greene (“GREENE”), Debre Katz
Weintraub (“WEINTRAUB”), Samiuela F. Taloa (“TALOA”), Wanda Joyce Bartholomew
(“BARTHOLOMEW’), Richard Allen Beyl (“BEYL”), Kelly Gene Richardson
(“RICHARDSON”), Jonathan Robert Davis (“DAVIS”), Theodore Hyun Dokko (““DOKKO”),
Todd Halbeisen (“HALBEISEN”), Miguel Macias (“MACIAS”), Lyndon Peats (“PEATS”),
John Simpson (“SIMPSON”), Wayne Wolcott (“WOLCOTT”) Virginia Anne Phillips
(“PHILLIPS”) and Roes 1-10 (collectively “DEFENDANTS”) and all other parties of interest,
pursuant to Local Rule 7-19, Plaintiff Paul Hupp (“Plaintiff”) HEREBY GIVES Notice of
Emergency Ex Parte to issue a temporary restraining order (“TRO”) to stay and enjoin
DEFENDANTS, based on irreparable harm caused to Plaintiff by DEFENDANTS, from any
further criminal prosecution of Plaintiff in State Court by COUNTY, including TALOA. This
includes, but is not limited to cases, RIF-1902599 and RIM-1913990.

Plaintiff further seeks a motion date for a permanent injunction after notice and
opposition. The TRO will remain in effect until COURT has heard argument and can make a

ruling to grant or deny a permanent injunction. Hearing will be held at 9:00 AM in Dept.: , at

-2- Paul Hupp

982

 

 
12

13

14

15

16

17

19

20

2)

22

23

24

25

pase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 16 of 77 Page ID #4

the United States District Court for the Central District of California, Eastern Division,
Riverside, CA, 92501 s

II
Memorandum of Points and Authorities

This request for TRO concerns ongoing collusion between COUNTY, Deputy District
Attorney TALOA and multiple Riverside County Superior Court judges; including
CAHRAMAN, DUGAN and VINEYARD who have colluded with COUNTY and TALOA to
file multiple felony criminal charges in case RIF-1902599, all of which lack “probable cause”
(“PC”). RIF-1902599 lacks PC because the felony charges are based on free speech;
constitutionally protected free speech under the First Amendment. In addition to the felony
charge, COUNTY has filed a misdemeanor charge, RIM-1913990, that was direct retaliation
against Plaintiff's free speech, and clearly violates the Federal Right to a speedy trial secured by
the Sixth Amendment. COUNTY has filed six (6) different criminal cases against Plaintiff since
2013, five (5) since 2017, with 13 different charges. Two (2) of the six (6) cases, RIF-1902599
and RIM-1913990, are still pending. Of the prior four (4) cases, the first (1) case was dropped
the day of trail; the second (2) case was dropped the day of trial, the third (3) case was dropped
the day of trial, the fourth (4) case was thrown out by the judge after the jury had been sworn
because the statute of limitation (“SoL”) had expired. Of the five (5) different charges in RIF-
1902599, the original single charge of Penal Code §76a- Threatening a Public official” (“§76a”),

filed June 20, 2019, was dismissed at preliminary hearing on December 2, 2019, for violating the

 

 

“Litigation Privilege” (“PRIVILEGE”) under Civil Code §47(b) (“§47(b)”). §76a would have

 

' As of today the COURT is closed down due to COVID-19 and all parties should expect to participate in the Ex
Parte Hearing telephonically. Whether appearance is in person or telephonically, the parties will be notified 24
hours in advance by Plaintiff on how to appear.

-3- Paul Hupp

983

 

 

 
20

21

22

23

24

25

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 17 of 77 Page ID #:2

been dismissed in any event because §76a is facially, and “as applied”, unconstitutional. §76a

violates the constitutionally protected free speech under the First Amendment. §76a lacked PC to

 

file because it is privileged under §47(b). Three (3) days after §76a was tossed out, December 5

2019, misdemeanor case BAM-1903181 was thrown out because the SoL had expired, but only

 

after a jury had been picked and sworn in. BAM-1903181 also lacked PC to file because the SoL

 

had expired. 10 days after §76a was tossed out, December 12, 2019, COUNTY filed an
information alleging four (4) new felony charges, all four (4) new violations in RIF-1902599
were filed under Penal Code §69- Resisting an Executive Officer (“§69”). The four (4) §69
charges all lack PC because they were based on speech, constitutionally protected free speech
under the First Amendment. And even if the speech was not protected, the factual circumstances
were identical to the §76a charge, the speech was contained in legal papers filed in litigation with
the Court Clerk, which means §69 charges, like the prior §76a charge, lacked PC to file because
it is privileged under §47(b).

The same day that the four (4) new §69 violations were filed in RIF-1902599, December

12, 2019, COUNTY filed a new misdemeanor case, RIM-1913990. RIM-1913990 had the exact

 

same alleged victim and the exact same charge as in BAM-1903181, the case that had been

tossed out after a jury had been picked and sworn in just a week prior, December 5, 2019. But

 

the alleged charges in RIM-1913990 occurred on December 17, 2018, which means the charge
was on day number 360 of the 365 day SoL. RIM-1913990vialates a legion of State laws,
including PC §1050.
1. All Speech Is Protected Except Eight (8) Narrowly Tailored Categories
RIF-1902599 allege felony charges of §69. Alleged felonies based purely on speech;

written words. Speech consisting only of written words and nothing more. Words that on their

-4- Paul Hupp

p34

 

 

 
10

11

12

13

23

24

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 18 of 77 Page ID #:2585

face do not constitute any unlawful conduct. The alleged felony charges are not supported by PC
because they are 100% protected under the First Amendment of the United States Constitution.
Exceptions to “Free Speech” in the United States fall into eight (8) very specific, and
very limited, categories of speech. These categories of speech that are given lesser, or no
protection at all by the First Amendment are extremely limited in scope and breadth. They are all
narrowly tailored. Speech that is not protected by the First Amendment are: 1) obscenity; 2)
fraud; 3) child pornography; 4) speech integral to illegal conduct; 5) speech that incites
imminent lawless action; 6) speech that violates/infringes intellectual property; 7) true
threats (criminal threats): and 8) commercial speech. The Supreme Court of the United
States, under the First Amendment of the United States Constitution, protects legitimate “Free
Speech”, allowing for limitations of speech only if they encompass one (1) or more of those
eight (8) enumerated, very specific, narrowly drawn and limited categories of unprotected
speech. All other speech will be considered “Free Speech”. All speech is therefore “Free Speech”)
unless it clearly, distinctly and unequivocally falls into one (1) or more of the eight (8) limited
categories of unprotected speech. Any state or federal law that infringes on speech will be
deemed invalid, and unlawful, unless the speech clearly, distinctly and unequivocally fall into
one (1) or more of the eight (8) limited categories of unprotected speech. The United States
Constitution is the supreme law of the land under the “Supremacy Clause" of the United States
Constitution. The First Amendment of the United States Constitution is superior to all state and
federal statutes. It is superior to all county and local statutes. It is superior to all municipal
statutes. If a state or federal statute infringes on any speech, and that speech does NOT fall into
one (1) or more of those eight (8) limited categories of unprotected speech, then said speech is

deemed “Free Speech” and it is constitutionally protected and the statute is invalid, not the “Free

-3- Paul Hupp

 

 
1]

12

13

20

2]

22

23

24

 

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 19of77 Page ID #:2

Speech”. Likewise, any county, local or municipal statute that infringes on speech that does not
clearly, distinctly and unequivocally fall into one (1) or more of those eight (8) categories of
unprotected speech violates the First Amendment of the United States Constitution and is per se
unconstitutional. Plaintiff's speech were statements made in legal pleadings to the effect that if
DUGAN and VINEYARD refused grant or deny his submitted papers he would meet with them
in person to get a ruling, one way or the other. Plaintiff's argument was drafted and filed in a
motion to dismiss more than six (6) months ago and has still not received a hearing date; that
motion is attached as “Exhibit #1”.

2. Federal Court Intervention Based on “BAD FAITH” Prosecution; Federal
Restraint of State Courts by Federal Injunctions Allowed for “BAD FAITH”
Prosecutions; Anti-Injunction Act Does Not Apply to “BAD FAITH”
Prosecutions

The SCOTUS has ruled that a federal court may enjoin a State from a criminal

prosecution if the statute being charged infringes on First Amendment (freedom of speech,
access to the courts) rights and is a result of a BAD FAITH filing/prosecution. Such a state BAD
FAITH prosecution will be enjoined when an overbroad statute, a statute that reaches both
protected and unprotected expression and conduct, such as the speech in this case, might/does
critically impair the exercise of constitutionally protected rights; allowing a federal court to
enjoin the State thereof.

Furthermore, it is clear in this action that the alleged criminal conduct is not met by the

“probable cause” standard, or any standard whatsoever. That in and of itself is BAD FAITH. So
the mere fact that the State has brought this criminal action, without “probable cause”, and has

been able to keep it in the court system for more than one (1) year, establishes that it is over

broad, or at least is being used in such a manner by the State.

-6- Paul Hupp

586

 

 
10

11

12

13

16

17

18

19

20

23

24

25

 

pase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 20 of 77 Page ID #:2

The mere threat of BAD FAITH prosecution under such an overbroad statute can invoke
federal court injunctions:

“may deter . . . almost as potently as the actual application of sanctions. .. .” See
Dombrowski v. Pfister, 380 U.S. 479,486 (1965).

In such cases courts could no longer embrace:

“(t]he assumption that defense of a criminal prosecution will generally assure ample

vindication of constitutional rights,” because: 1) the mere threat of prosecution; 2) or the

long wait between prosecution and final vindication could result in a “chilling effect upon

the exercise of First Amendment rights.” See Dombrowski at 487.

This principle established by the SCOTUS was two-phased:

1) a federal court should not abstain when there is a facially unconstitutional statute

infringing upon speech and application of that statute discourages protected activities;

and 2) the court should enjoin the state proceedings when there is a prosecution, or even
the threat of prosecution, under an overbroad statute regulating expression, if the
prosecution or threat of prosecution chills the exercise of freedom of expression.” See

Cameron v. Johnson, 381 U.S. 741 (1965); Cameron v. Johnson, 390 U.S. 611 (1968).

Dombrowski allows Federal Courts to enjoin State Courts in criminal prosecutions in
very limited circumstances. Those limited circumstances are met in the fraudulent prosecution of
RIF-1902599, These fundamental rights were reaffirmed two (2) years later in Zwickler v.
Koota, 389 U.S. 241 (1967). In Zwickler the SCOTUS deemed abstention improper. See
Zwickler at 248-252.

Dombrowski was limited and narrowed under Younger v. Harris, 401 U.S. 37 (1971), but
not reversed. The limitations imposed under Younger would not apply in this action because
Plaintiff has alleged, and documented, multiple/repeated bad faith criminal prosecutions by DA,
and even more bad faith acts (and collusion with DA) by multiple Riverside County Judges. If

RIF-1902599 and the other six (6) cases and 12 different charges brought by COUNTY was

“good faith” enforcement of California’s criminal laws there would not be a problem; the

-7- Paul Hupp

D3 7

 

 
1]

12

13

14

15

16

17

20

2]

22

24

25

4

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 21o0f77 Page ID |

problem is ALL six (6) of the cases and all 12 different charges have gone to trial, only to be
dropped by COUNTY the day of trial, dropped after the jury was sworn in in case BAM-
1903181 because the SoL had expired, or dismissed at the preliminary hearing with the §76a
charge. The multiple bad faith prosecutions of Plaintiff form a “pattern of harassment” that
entitles Plaintiff to federal injunctive relief and is exempt from Younger. The multiple/repeated
bad faith criminal prosecutions by COUNTY against Plaintiff are unparalleled.

“The Anti-Injunction Act” (““ACT”; See 28 U.S.C. § 2283) prevents Federal Courts from
enjoining State Court criminal prosecutions in nearly all cases; one (1) of the few exceptions is
when a State threatens to criminally prosecute in violation of First Amendment rights, such as
free speech or access to the Courts. RIF-1902599 has multiple violations free speech, the main
exception to The Anti-Injunction Act. In addition COUNTY and TALOA have stated they may
file more felony charges against Plaintiff concerning his speech, speech that is identical to the
speech here, constitutionally protected free speech under the First Amendment.

3. Violation of Federal Speedy Trial Under Sixth Amendment

The Federal speedy trial analysis is completely different from the State speedy trial
analysis, under the Federal speedy trial analysis a defendant ne dot show any prejudice at all, a
mere delay by the prosecution that is unwarranted is enough. Barker v. Wingo, 407 U.S. 514
(1972) is the leading case on the Federal right to speedy trial and includes a four (4) factor
analysis. The Barker analysis uses four (4) factors to be considered in determining whether a
criminal defendant’s constitutional right to a speedy trial has been violated: “[1] Length of delay,

[2] the reason for the delay, [3] the defendant's assertion of his right, and [4] prejudice to the

 

defendant.” See Barker at 530. The first two (2) Barker factors, the “length of the delay” and the

prosecuting attorneys “reason for the delay”, weighs heavily in the Barker analysis.

 

-8- Paul Hupp

 

088

 
14

15

16

20

21

22

23

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 22 of 77 Page ID #:2589

Length of Delay

“The length of the delay is to some extent a triggering mechanism. Until there is some
delay which is presumptively prejudicial, there is no necessity for inquiry into the other
factors that go into the balance.” See Barker at 530.analysis. “The first of these is actually
a double enquiry. Simply to trigger a speedy trial analysis, an accused must allege that
the interval between accusation and trial has crossed the threshold dividing ordinary from
‘presumptively prejudicial’ delay [citation] since, by definition, he cannot complain that
the government has denied him a 'speedy’ trial if it has, in fact, prosecuted his case with
customary promptness. If the accused makes this showing, the court must then consider,
as one factor among several, the extent to which the delay stretches beyond the bare
minimum needed to trigger judicial examination of the claim. ([Citation.] This latter
enquiry is significant to the speedy trial analysis because . . . the presumption that pretrial
delay has prejudiced the accused intensifies over time.” (Doggett v. United States (1992)
505 U.S. 647, 651-652.) A delay of one year can create a presumption of prejudice. (/d.
at pp. 655-656; People v. Williams (2013) 58 Cal.4th 197, 234-235 [seven year delay in
bringing a capital case was presumptively prejudicial].)

RK

“Under the federal Constitution, the defendant need not identify any specific prejudice
from an unreasonable delay in bringing the defendant to trial after the speedy trial
right has attached. See Moore v Arizona 414 U.S. 25, 26 (1973) Instead, delay that is
‘uncommonly long' triggers _a presumption of prejudice, with the presumption
intensifying as the length of the delay increases. See Doggett v. United States, 505 U.S.
647, 651-652, 656-657 (1992); see also Leaututufu_v. Superior Court, 202 Cal.App.4")
Supp. 1, 8 (2011), [“it is important to distinguish between (i) the prejudice required to
initiate a Barker analysis (presumed prejudice is sufficient), and (ii) the prejudice that
the court considers when engaging in the Barker four factor analysis (prejudice is
required, but extreme delay _in light of the charge can create _a conclusive
presumption of such prejudice)”].) Bold and underline added.

Delay in and of itself is “prejudice” under Barker. RIM-1913990 was filed on day
number 360 of a 365 day SoL. “The presumption that pretrial delay has prejudiced the accused
intensifies over time”, and “delay that is 'uncommonly long' triggers a presumption of prejudice,
with the presumption intensifying as the length of the delay increases...” Unless COUNTY can
give a valid reason for the “uncommonly long” delay in filing RIM-1913990 under the second
prong of Barker RIM-1913990 must be dismissed for violating the Federal right to a speedy trial.
The “uncommonly long” was because it was retaliation against Plaintiff by COUNTY.

iil

-9- Paul Hupp

 

 
11

12

13

14

 

Ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 23 of 77 Page ID #:2

Conclusion
For the reasons set forth supra Plaintiff prays that the COURT GRANT Plaintiff's
Emergency Ex Parte Application and TRO, to prevent irreparable harm being caused to Plaintiff,
until a full hearing on the merits can be held and a ruling on a permanent injunction is granted or
denied.

IV
Declaration

I, Paul Hupp, the above-entitled Respondent, declare the following;
1. Ihave personal knowledge of all statements and exhibits in this declaration.
2. If called upon to testify to this declaration in a court of competent jurisdiction |
could and would testify to everything stated herein.
3. All Exhibits attached to or referenced in this brief, are true and correct copies of
the originals, which I have in my personal possession.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct except for those portions based on information and belief and for
those portions I believe them to be true.

Executed August 10, 2020, Beaumont, CA

Respectfully submitted.

Dated this 10" d ét,

/s/ Paul Hupp

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

-10- Paul Hupp

p90

 

 
I4

15

16

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 24 of 77 Page ID #:2591

Xt

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA 92223
In Propria Persona

SUPERIOR COURT OF CALIFORNIA

COUNTY OF RIVERSIDE

Citation No. Case No.: RIF-1902599
Date Issued: June 20, 2019

 

DEFENDANT PAUL HUPP'S NOTICE OF
MOTION AND MOTION TO: 1)
DISQUALIFY RIVERSIDE COUNTY
DISTRICT ATTORNEY FOR CAUSE; 2)
DISMISSAL OF ENTIRE ACTION FOR
LACK OF PROBABLE CAUSE;
MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION OF
PAUL HUPP IN SUPPORT

People of the State of California,
Plaintiff,
VS..,

Paul Hupp,
Defendant.

Date: February 24, 2020

Dept.: S20 (San Bernardino County Court)
Time: 8:30AM

Judge: Hon. George Tavill

ee” me ee ee ee et Se” Ne” Nae et ee et

 

 

 

I
Introduction

To the Superior Court of Californian, County of Riverside (“Court”), the Superior Court
of San Bernardino and Hon. George Tavill (calendared for all purposes), Riverside County
District Attorney (“DA”) and all other interested parties, defendant Paul Hupp (“PHUPP”)
hereby files this motion to disqualify the Riverside County District Attorney (“DA”) for cause of
misconduct. Said Motion is to be heard on February 24, 2020, in Dept. S20, at 8:30 AM, or as
soon thereafter as this motion may be heard, at San Bernardino Superior Court, San Bernardino,

CA.

-l- Paul Hupp

 
22

23

24

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 25 of 77 Page ID #:2

Memorandum of Psints and Authorities

PHUPP hereby moves this Court to disqualify DA from prosecuting this action, or any
related action, due to extensive misconduct. Misconduct that involves the entire Riverside
County Bench as well as third party private actors, such as Solera Oak Valley Greens
Association (“SOLERA”); SOLERA’S law firm; City of Beaumont (“BEAUMONT") and
BEAUMONT’S law firm. PHUPP has been involved in extensive civil litigation with
BEAUMONT since 2011. PHUPP and his family have been involved with civil litigation with
SOLERA and BEAUMONT since 2015. DA filed the false, bogus allegations after colluding
with the Riverside County Bench. Furthermore, this is a “pattern and practice” of DA, having
repeatedly filed false charges against PHUPP going back to 2013. Charges that lack “probable
cause”. False charges the DA then drops the day of trial.

1. Felony Allegations in RIF-1902599 Are 100% Protected Free Speech; Lack
Probable Cause

This case involves the allegation of felony charges. Alleged felonies based purely on
speech; written words. Speech consisting only of written words; nothing more. Words that on
their face do not constitute any unlawful conduct. The alleged felony charges are not supported
by probable cause (“PC”) because they are 100% protected under the First Amendment of the

United States Constitution.

Exceptions to “Free Speech” in the United States fall into eight (8) very specific, and
very limited, categories of speech. These categories of speech that are given lesser, or no
protection at all, by the First Amendment are extremely limited in scope and breadth. They are

all narrowly tailored. Speech that is not protected by the First Amendment are: 1) obscenity; 2)

-2- Pau! Hupp

 

592

 
15

16

17

18

22

23

24

25

 

base 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 26 of 77 Page ID #:2593

fraud; 3) child pornography; 4) speech integral to illegal conduct; 5) speech that incites
imminent lawless action; 6) speech that violates/infringes intellectual property; 7) true
threats (criminal threats): and 8) commercial speech. The Supreme Court of the United
States, under the First Amendment of the United States Constitution, protects legitimate “Free
Speech”, allowing for limitations of speech only if they encompass one (1) or more of those eight
(8) enumerated, very specific, narrowly drawn and limited categories of unprotected speech. All
other speech will be considered “Free Speech”. All speech is therefore “Free Speech” unless it
clearly, distinctly and unequivocally falls into one (1) or more of the eight (8) limited

categories of unprotected speech.

Any state or federal law that infringes on speech will be deemed invalid, and unlawful,
unless the speech clearly, distinctly and unequivocally fall into one (1) or more of the eight (8)
limited categories of unprotected speech. The United States Constitution is the supreme law of

the land under the “Supremacy Clause" of the United States Constitution.

The First Amendment of the United States Constitution is superior to all state and federal
statutes. It is superior to all county and local statutes. It is superior to all municipal statutes. Ifa
state or federal statute infringes on any speech, and that speech does NOT fall into one (1) or
more of those eight (8) limited categories of unprotected speech, then said speech is deemed
“Free Speech” and it is constitutionally protected and the statute is invalid, not the “Free
Speech”. Likewise, any county, local or municipal statute that infringes on speech that does not
clearly, distinctly and unequivocally fall into one (1) or more of those eight (8) categories of
unprotected speech violates the First Amendment of the United States Constitution and is per se

unconstitutional.

-3- Paul Hupp

 
ty

23

24

25

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 27 of 77 Page ID #:2

 

The felony allegations DA filed against PHUPP’S “speech” does NOT fall into any of
the eight (8) very specific, and very limited, categories of unprotected speech. PHUPP’S
“speech” is therefore “Free Speech” and is constitutionally protected, fully protected. PHUPP
has committed no crime. DA does not even have "Probable Cause". DA lacks any PC
whatsoever to file any charges; felony or misdemeanor, based on PHUPP’S fully protected “Free
Speech”.

2. DA Has Filed Multiple Misdemeanor Cases That Violate Penal Code §1050

But the false allegations do not stop with the alleged felonies in RIF-1902599. DA has
filed two (2) misdemeanor cases against PHUPP since August 21, 2019; BAM-1903181 and
RIM-1913990. RIM-1913990 apparently’ involves a misdemeanor allegation of PC 166(a)(4)
that involves an incident 360 days “stale” involving an alleged “victim” where there have been

two (2) PRIOR TRIALS to the December 12, 2019, filing date (BAM-1702375, BAM-1903181)

 

with identical allegations. DA could have brought both cases prior to the filing dates. DA has
violated, and engaged in, misconduct under Penal Code §1050.

3. DA Has Engaged in Multiple Acts of Misconduct With Riverside County
Judges

There have been numerous instances of judicial misconduct between the Riverside
COURT and DA involving PHUPP and various COURT judges; all of which are documented in
this brief. But to easily summarize the type of judicial misconduct that the Riverside COURT has

been engaging in going back to June 14, 2017, we just have to document the misconduct of the

 

District Attorney (“DA”), through Deputy District Attorney Samiuela Feke'ila Taloa

(“TALOA”), with Judge Carol Anne Greene (“GREENE”) on January 21, 2020. The conduct of

 

' Defendant is speculating because Defendant has no idea who the charge involves as no discovery of any type has
been turned over. Nor has any Law Enforcement Officer, or investigator of any kind, ever contacted Defendant.

-4- Paul Hupp

394

 

 
13

l4

15

16

18

19

20

21

22

23

24

25

yo

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 28 of 77 Page ID #:2

DA, TALOA and GREENE are typical, but not exhaustive, of the illegal and unlawful criminal
conduct engaged in by the Riverside COURT and DA.

On January 21, 2020, at or around 10:00-10:15 AM, PHUPP was waiting in the hallway
of Dept. 64 of Riverside COURT and decided to go in and watch an ongoing trial in Dept. 62 of

Riverside COURT: People v. Ancel Yamil Romanrodrigues, case no.: RIF-1800345. PHUPP

 

walked into Dept. 62, and took a seat in the back row on the right side (facing bench), directly
adjacent to the swinging door entryway. The judge in Dept 62 was "Carol Ann Greene"
(“GREENE”), State Bar Number ("SBN") 146457. A trial had just started and appeared as if
opening statements were about to be given. TALOA, SBN 304502, appeared to be the
prosecuting attorney. After PHUPP walked in and sat down the Deputy Sheriff, who serves as
the Court Bailiff (‘BAILIFF’), approached PHUPP and asked if PHUPP was a “witness”.
PHUPP said "no", PHUPP was just a member of the public watching the trial. At that point
TALOA turned around, saw PHUPP and asked for a “side-bar” with GREENE. Once TALOA
and defense counsel got to the “side-bar" of GREENE they spoke briefly and exited the
courtroom for GREENE’S chambers, without the court reporter. When the three (3) returned
from GREENE'S chamber GREENE informed the jury that they had to have a short break and
asked them to leave the courtroom for a few minutes. The jury left, at which point the BAILIFF
ordered PHUPP to leave also. As PHUPP left, and was in the small area sealed entry between the
hallway and the courtroom, the BAILIFF said PHUPP was being ORDERED OUT of the
courtroom because "TALOA" did not want PHUPP there; and not to return. PHUPP informed
BAILIFF that the courtroom was a public place and PHUPP had a constitutionally protected
right under the First Amendment to attend any and all public court trials. The BAILIFF said he

didn’t "care" and that he could, and would, arrest PHUPP for “trespassing" if PHUPP returned.

-5- Paul Hupp

Soo

 

 
bo

20

21

22

23

24

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 29 of 77 Page ID #:2

PHUPP asked if he could speak with the judge regarding this issue, as it was very serious; the
BAILIFF “NO”. Leave and do not return or “go to jail”.

GREENE has absolutely no authority whatsoever to kick PHUPP, or anyone else, out of
a public courtroom. What is far more troubling is that GREENE conspired with a DDA, with
TALOA, in her criminal acts.

First, GREENE and TALOA spoke to each other about PHUPP, ex parte, at a “side-bar”,
without PHUPP present, for the sole purpose to violate PHUPP’S constitutionally protected
rights.

Second, GREENE and TALOA spoke to each other about PHUPP, ex parte, in chambers
without PHUPP present.

Third, GREENE and TALOA spoke to each other about PHUPP, ex parte, at a “side-
bar” and in chambers, without PHUPP present and without a court reporter present to record the
conversation for the record.

Fourth, after the jury had been excused, and without speaking to PHUPP in any manner
whatsoever, GREENE (at TALOA'S request) instructed her BAILIFF to bar PHUPP from re-
entering the public courtroom; and if PHUPP tried to reenter to ARREST PHUPP.

When judges and parties, especially a DDA in criminal trial, engage in ex parte
communications then misconduct is presumed. In the instant case it was/is obvious, and beyond
any dispute, that GREENE and TALOA spoke to each other regarding PHUPP ex parte, and
knowingly, willfully and intentionally conspired to have PHUPP removed from the courtroom;
without PHUPP being able to make any record of their illegal and unlawful actions.

TALOA has also conspired with other third party actors to engage in an unlawful and

illegal criminal conspiracy to file false criminal charges and to violate PHUPP’S constitutionally

-6- Paul Hupp

 

 

p96

 
15

16

17

18

19

21

22

23

24

25

 

criminal conspiracy.

 

protected rights. These third parties include the: 1) Riverside County Probation Department,
Riverside County Judge Thomas Cahraman and his staff; 3) Solera Oak Valley Greens
Association (“SOLERA”); and 4) City of Beaumont (“BEAUMONT"). PHUPP knows this for a

fact because he has personally seen the privileged records that document and confirm this

Last, there is a legion of prosecutorial and judicial misconduct involving the DA,
COURT and PHUPP going back to 2013. This includes FIVE (5) false criminal charges that
have been filed against PHUPP and dropped the day of trial, or dropped at preliminary

hearing. These do NOT include the current false charges: RIM-1913990 or RIF-1902599.

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 30o0f 77 Page ID #:4597

 

 

 

 

Case No. Date of Disposition | Disposition | Note
Date Filed
Charge
1 | BAM-1301131 July 26, 2016 Dismissed | 1) Cased filed six (6)
May 16, 2013 day of months after alleged
trial, July | violation; 2) First (1)
PC §415(1)
26, 2013 filed case dismissed
day of trial.
2 | BAM-1702375 January 24, 2019 Dismissed | 1) Cased filed on
June 14, 2017 day of allegation vandalism\of
trial, two (2) nine (9) cent
PC §M594(a)
January 24, | sprinkler flags-with
2019 aggregate value of 18

 

 

 

 

cents; 2) BOND set @

$55K on ustemeant

 

Paul Hupp

 

 
10

Il

12

13

14

15

17

18

19

20

2]

22

23

24

25

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 31o0f77 Page ID#:2

 

charge of 18 cent
vandalism; 3) LE never
contacted for opposing
evidence; 4) Second
(2°) filed case
dismissed day of trial;
5) Beaumont PD, DA,
Probation, alleged
victim, Solera Oak
Valley Greens Assoc
(HOA) and SOLERA
law firm all criminallly
colluded with each
other, and together, on
case; 6) BPD does nat
respond to/investigate
any vandalism charg¢s,
even felony. DA never

charges vandalism on

 

 

 

 

 

 

 

any charge under $500
even if BPD
investigated.
3 | BAM-1702398 March 27, 2019 Dismissed | 1) Cased filed on
June 15, 2017 day of allegation of violating
trial, court order; 2) BONID

 

Paul Hupp

 

p98

 
10

11

14

15

16

17

18

19

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 32 of 77 Page ID #:2599

 

PC §166

March 27

 

bt
oS
—
oO

set @ $53K on
misdemeanor
allegation; 3) LE never
contacted for opposing
evidence; 4) Third
(3") filed case

dismissed day of tri

=:

5) Beaumont PD, DA
Probation, alleged

victim, Solera Oak

Valley Greens Assoc
(HOA) and SOLERA
law firm all criminally
colluding with each
other, and together, ee

case.

 

4 | RIF-1902599

June 15,2017

 

PC §76a

 

 

December 2, 2019

 

 

Dismissed
day of Pre-
Lim,

December

2, 2019

 

 

1) Judge Gunn
approved ex parte bond
of $150K with no
supporting evidence; |2)
No FTA's to support
bond amount; 3)

Charge did not suppart
bond amount; 4) PC

76a charge lacked

 

-9-

Paul Hupp

 

 
10

11

12

14

15

16

17

18

22

23

24

25

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 33 of 77 Page ID #:2600

 

probable cause; 5) PC

76a is facially

unconstitutional; 6) L

never contacted for

opposing evidence; 7

E

 

 

 

 

 

 

 

Fourth (4") filed cage
dismissed prior to
trial.
5 | BAM-1903181 December 5, 2019 Dismissed | 1) Cased filed on
August 21, 2019 December | allegation violating
5, 2019, on | court order; 2) Judge
PC §166
opening Randall Donald White
day of unlawfully and illegally
trial,one | set BOND @ $5K
(1) day without probable cause
after jury @ HUPP Motion
picked and | Hearing, as a direct
swormin. | result of Judith Michael

Fouladi making a

perjured “Minute

Order” stating, falsely,

that she had “Ordered”

HUPFP to return for a

hearing, later that day,

on 9-16-2019, an order

 

 

Paul Hupp

 
16

17

18

20

21

22

24

2S

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 340f77 Page ID #:24601

 

 

 

 

Fouladi had no legal
authority to make evan
if she had made it. Both
illegal and unlawful
orders/warrant were
based on a single
misdemeanor
allegation; 3)

Allegations were from

>

July 2018, and August

19, 2018, more than 4
year prior; 4) DDA
Taloa repeatedly stated
allegations were within
SOL; 5) The
allegations were
identical to allegations
at trial in BAM-
1702375; 6)
Allegations outside
SOL, Allegations
lacked probable and
lacked jurisdiction; 7)
Charge violated PC

§1050 and People v

 

 

 

=] ]=

Paul Hupp

 
10

1]

20

2]

22

24

25

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 35o0f77 Page ID#:4

 

Lowe, 40 Cal.4th 937
(2007); 8) LE never
contacted for opposing
evidence; 9) No
sanctions against
State/DDA for
knowingly, willfully
and intentionally filing
false charges; 10)
Neither State nor DDA
disciplined for bringing
false charges; 11) Fifth
(5"") filed case
dismissed day of trial;
12) Beaumont PD, DA
Probation, alleged
victim, Solera Oak
Valley Greens Assoc
(HOA) and SOLERA

law firm all criminal]

=

colluded with each
other, and together, on

case.

 

6 | RIM-1913990

August 21, 2019

 

 

December 12, 2019

 

 

Pending

 

1) Same identical

allegation as in BAM

 

Paul Hupp

 

602

 
12

13

14

15

18

19

20

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 36 of 77 Page ID#:4

 

PC §166

 

 

 

 

1903181, where jury
had been sworn in and
could have heard the
allegation; 2) Filed
seven (7) days after
BAM-1903181 was
dismissed; 3) Same
identical allegation ap
in BAM-1702375,
where jury had been
sworn in on January 24,

2019, a full blown trial

 

ensued on identical
allegation; 4)
Allegations were from

December 17, 2019,

 

360 days prior; 5)
Charge violates PC
§1050 and People v
Lowe, 40 Cal.4th 937
(2007); 6) LE never
contacted for opposing
evidence; 7) No
sanctions against

State/DDA for

 

uf 4s

Paul Hupp

 

603

 
se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 37 of 77 Page ID#:2

 

knowingly, willfully
and intentionally filing
charges in violation df

PC §1050 and Peoplg¢ v

<

Lowe; 8) Judge Gunr
set bond @ $2,500
even though the
identical allegation was
filed, and dismissed,
the week prior in
BAM-1903181,
bringing the SSaEer
total of the two (2)
misdemeanor Bond
charges to $7,500; 9)
Beaumont PD, DA,
Probation, alleged
victim, Solera Oak
Valley Greens Assoc
(HOA) and SOLERA
law firm all criminally
colluded with each
other, and together, on

case.

 

7 | RIF-1800345

 

 

Date of Violation:

 

N/A

 

At 10:00 - 10:15 AM

 

-14-

Paul Hupp

 

604

 
10

1]

12

18

19

20

21

22

23

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 38 of 77 Page ID#:4

605

 

 

People v. Ancel Yamil

Romanrodrigues

Date Filed: 2018
Charge: N/A

 

January 21, 2020

Location of
Violation:

Criminal Courthouse,
4000 Main Street,

Dept 62.

Judge Perpetrator:

Carol Ann Greene

DDA Perpetrator:

Samiuela Feke'ila

Taloa

 

HUPP attempted to
watch an ongoing

PUBLIC trial in Dept.
62. The judge in Dept
62 was GREENE. The
trial and opening
statements were about
to be given. TALOA
was DDA prosecuting.
After HUPP walked jin
and sat down TALOA
turned around, saw

HUPP and asked for &

“side-bar” with

“side-bar" of GREENE
spoke briefly and
exited courtroom to

GREENE’S chambers

w

without the court

reporter. When the
three (3) returned from
GREENE'S chambers

GREENE informed

 

GREENE. TALOA and

defense counsel went to

3

 

apse

Paul Hupp

 

 
13

14

15

16

17

18

20

21

23

24

25

se 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 39 of 77 Page ID #:4606

 

 

 

 

jury that they had to
have a "short break"
and asked jury to leave
courtroom for a few
minutes. Jury left, at
which point the
BAILIFF ordered
HUPP to leave also. As

HUPP left, and was i

—

the small sealed entry
area between the

hallway and courtroom,
BAILIFF said HUPP
was being ORDERED
OUT of the courtroom
by GREENE because
"TALOA" did not want
HUPP there, and not to

return. HUPP informed

Cy

BAILIFF courtroom
was public place and
HUPP had a
constitutionally

protected right to attend

=

all public court trials!

 

 

 

-16-

Paul Hupp

 
10

Il

12

15

16

17

22

23

24

25

Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 40 of 77 Page ID #:4607

 

BAILIFF said he didn’t
"care" and would
“arrest” HUPP for
“trespassing” if HUPP
re-entered or returned.
HUPP asked if he
could speak with the
GREENE regarding
issue. BAILIFF said
“NO”, leave and do not
return, or “go to jail”
HUPP informed
Presiding Criminal
Judge Molloy in opel
session at 10:30 AM.

Molloy took no action.

 

 

 

 

 

 

This is an ongoing, non-exhaustive list of the prosecutorial and judicial misconduct that
DA and COURT have engaged in against PHUPP.

Ul
Conclusion

For the reasons set forth supra PHUPP also requests that: 1) the entire DA Office be

disqualified for cause based on their numerous, documented, unlawful and illegal criminal acts

-17- Paul Hupp

 

 

 
10

1]

12

13

17

18

19

20

2]

22

23

24

25

 

 

l.

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 41 of 77 Page ID #:2

fully documented and set forth in this Motion; and 2) that the entire action be dismissed for

lacking probable cause.

Declaration

I, Paul Hupp, the above-entitled Defendant, declare the following;

If called upon to testify to this declaration in a court of competent jurisdiction I
would and could competently testify to such;

Based on the documented actions in this Motion, which is supported by public
records, the entire Riverside County DA Office is biased against me should be
disqualified for cause.

The filing of RIF-1902599 justifies disqualification of DA from this, and all
related, cases involving PHUPP.

The alleged felony charges in this action, RIF-1902599, are unequivocally, fully
protected “Free Speech”. Because the allegations are fully protected “Free
Speech” the Riverside County DA Office never had, and still lacks, probable
cause to bring the alleged charges.

I cannot receive a fair trial from the Riverside County DA, or any Riverside
County DDA, including DDA TALOA, as evidenced by the conduct of TALOA
and GREENE (and the legion of judges before her), a judge whom I have never
met, did not know or have ever had any contact with whatsoever. GREENE
engaged in an illegal and unlawful ex parte action with TALOA and the Riverside
County DA Office to violate my constitutionally protected rights.

I notified the “Presiding Criminal Judge” of the Riverside County Superior Court,

John Molloy, about the illegal, unlawful violation of my constitutionally protected

-18- Paul Hupp

 
15

16

17

20

2]

22

23

24

25

 

 

10.

Qiase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 42 of 77 Page ID #:2

rights by GREENE and DA on or around January 22, 2020. To date there has
been no response whatsoever.

Attached is a true and correct copy of the January 22, 2020, letter I served on
Judge Molloy.

In addition to the most recent conduct of GREENE, numerous other judges, cited
supra, have engaged in a legion of unlawful and illegal actions; this includes, but
is not limited to: 1) making perjured “Minute Orders” (FOULADI); 2) issuing a
Bench Warrant when they had no legal authority to do so whatsoever (WHITE);
3) setting bond at five (5) times the schedule rate based on a “Declaration” that
was blank and contained no support whatsoever (GUNN); 4) not hearing, or
ruling on, PHUPP’S “Motions to Dismiss” and then marking them as “Disposed”
(MOLLOY on 1-28-2020 in RIM-1913990).

In addition to the conduct of DA and the various Riverside County Superior Court
judges, TALOA has engaged in numerous communications with BEAUMONT
and BEAUMONT'S law firm, SOLERA, SOLERA’S law firm and multiple
attorneys from the SOLERA law firm. DA, BEAUMONT, SOLERA and
TALOA, as well as the Riverside County Probation Department (“PROBATION”
(and who knows how many other outside/third parties)) have been engaged in an
ongoing criminal conspiracy (“CRIMINAL CONSPIRACY”) to violate my
constitutionally protected rights.

CRIMINAL CONSPIRACY is supported by the legion of ex parte emails, letters,
phone calls and other communications that have taken place between, but not

limited to, the following: 1) SOLERA, SOLERA law firm and PROBATION, 2)

-19- Paul Hupp

 

609
18

19

20

21

22

24

25

f—\

 

Nase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 43 of 77 Page ID #:2

SOLERA, SOLERA law firm and DA; 3) SOLERA, SOLERA law firm and
TALOA; 4) Riverside County Superior Court and PROBATION; 5) Riverside
County Superior Court and SOLERA, SOLERA law firm; 6) BEAUMONT and
SOLERA, DA and TALOA.

11. Particularly egregious, and supporting the disqualification of DA, is that DA filed
RIM-1913990, which was identical to BAM-1903181. BAM-1903181 was a
bogus and false criminal allegation barred by the statute of limitations and Penal
Code §1050. RIM-1913990, although identical in virtually every detail, was filed
a mere seven (7) days after BAM-1903181 was dismissed. That is brazen, flagrant
and heinous misconduct of DA and TALOA. And another clear violation of Penal
Code §1050.

12. The filing of RIM-1913990 justifies disqualification of DA from this, and all
related, cases involving PHUPP.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct except for those portions based on information and belief and for
those portions I believe them to be true. If called to testify to these facts I would and could
competently testify to such in a court of competent jurisdiction.

Executed in Beaumont, CA, on February 11, 2020.

Respectfully submitted.

Dated this 11"" day of February, 2020

-20- Paul Hupp

 

 

610
16

17

18

19

20

24

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 44 of 77 Page ID #:2

/s/ Paul Hupp

 

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
(951) 769-1268
Paulhupp@Gmail.com

In Propria Persona

-21- Paul Hupp

611

 

 
10

1]

13

14

15

18

19

20

24

25

ASe 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 45 of 77 Page ID #:2

Paul Hupp
965 Hidden Oaks Drive
Beaumont, CA. 92223

UNITED STATES DISTRICT COURT

   

 

 

@ENTRAL DISTRICT OF CALIFORNIA
TRAL DISTRICT OF CALI
EASTERN DIVISION _ BY DEPUTY
Paul Hupp,

Plaintiff,

V. Case No.: 20-CV-

County of Riverside,

City of Beaumont,

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,
Richardson Ober, PC,

Thomas Harry Cahraman,
Rebecca Lynn Dugan,

John Washburne Vineyard,
Carol Anne Greene,

Debre Katz Weintraub,
Samiuela F. Taloa,

Wanda Joyce Bartholomew,
Richard Allen Bey],

Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,

Todd Halbeisen,

Miguel Macias,

Lyndon Peats,

John Simpson,

Wayne Wolcott,

Virginia Anne Phillips,

Roes 1-10,

Individually, Individually, Jointly, Jointly and
Severally,

COMPLAINT AND DEMAND FOR JURY
TRIAL

Defendants.

Nee et et et ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Ee ee Se

 

COMPLAINT - 1 Paul Hupp Case No.: 20-CV-

 

 

612

 
13

14

15

16

17

18

20

21

22

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 46 of 77 Page ID #:2

COMPLAINT

Plaintiff Paul Hupp (“Plaintiff”), in Propria Persona, complains against Defendants
County of Riverside (“COUNTY”), City of Beaumont (“CITY”), Solera Oak Valley Greens
Association (“SOLERA”), Richardson Harman Ober, PC (“RHO”), Richardson Ober PC
(“RO”), Thomas Harry Cahraman (“CAHRAMAN?”), Rebecca Lynn Dugan (“DUGAN”), John
Washburne Vineyard (“VINEYARD”), Caro] Anne Greene (“GREENE”), Debre Katz
Weintraub (“WEINTRAUB”), Samiuela F. Taloa (““TALOA”), Wanda Joyce Bartholomew
(“BARTHOLOMEW”), Richard Allen Beyl (“BEYL”), Kelly Gene Richardson
(“RICHARDSON”), Jonathan Robert Davis (“DAVIS”), Theodore Hyun Dokko (“DOKKO”),
Todd Halbeisen (“HALBEISEN”), Miguel Macias (““MACIAS”), Lyndon Peats (“PEATS”),
John Simpson (“SIMPSON”), Wayne Wolcott (“WOLCOTT”) Virginia Anne Phillips
(“PHILLIPS”) and Roes 1-10 (collectively “DEFENDANTS”), individually, jointly, jointly and
severally, as follows:

PARTIES, VENUE AND JURISDICTION

1. Paul Hupp (“Plaintiff”) resides, and is domiciled within the state of California.

2. The actions that arise from this action all occurred within this judicial district.

3. COUNTY and CITY are state subdivisions and incorporated municipalities located
within this judicial district.

4. SOLERA operates within this judicial district.

5. RHO, and its successor RO, are professional corporations conducting business within
this judicial district. DAVIS, DOKKO and RICHARDSON are, or were, employed
by RHO at all relevant times of the actions stated herein.

6. CAHRAMAN, DUGAN, VINEYARD, GREENE, WEINTRAUB and TALOA

reside and are employed within this judicial district.

COMPLAINT - 2 Paul Hupp Case No.: 20-CV-

613

 

 
10

1]

12

14

15

16

17

18

19

20

 

 

10.

11,

£2.

13.

14.

15.

16.

Le.

18.

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 47 of 77 Page ID #:2

BARTHOLOMEW and BEYL reside within this judicial district.

MACIAS and PEATS were employed by CITY at all relevant times of the actions
stated herein.

HALBEISEN, SIMPSON and WOLCOTT, on information and belief, all are
employed by COUNTY.

PHILLIPS resides and is employed within his judicial district.

Roes 1-10 are unknown at this time but will be named and added to the complaint as
their identities become known.

DEFENDANTS’ actions all occurred within Riverside County, located within the
Central District of California for jurisdictional purposes.

DEFENDANTS are sued individually, jointly and jointly and severally.

This action arises under the United States Constitution, particularly under the
provisions of the First, Fourth, Sixth, Eighth and Fourteenth Amendments to the
United States Constitution and under the laws of the United States, particularly the
Civil Rights Act, Title 42 of the United States Code, Sections 1983, 1985 and 1988.
This court has original jurisdiction of this action under the provisions of Title 28 of
the United States Code, Section 1343-Civil rights and elective franchise.

This court has original jurisdiction of this action under the provisions of Title 28 of
the United States Code, Section 1331-Federal question.

This court has original jurisdiction of this action under the provisions of Title 28 of
the United States Code, Sections 2201 and 2202-Declatory and injunctive relief.
This court has supplemental jurisdiction of state claims that arise out of the common
nucleus of operative facts, case, or controversy common to the Plaintiffs federal
claims under the provisions of Title 28 of the United States Code, Section 1367(a)-

Supplemental jurisdiction.

COMPLAINT - 3 Paul Hupp Case No.: 20-CV-

614

 
22

23

24

25

 

tase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 48 of 77 Page ID #:2

19. This court has venue over this case under the provisions of Title 28 of the United

States Code, Section 1391(b) and (c).
FACTUAL ALLEGATIONS

20. That each and every act of DEFENDANTS, including but not limited to private actors
working in conjunction and jointly with the state actors, as set forth herein was
executed under the color of authority, statutes, ordinances, regulations, laws, customs,
training and usages of COUNTY and CITY, by virtue of and under authority of their
employment with COUNTY and CITY as government agents.

This reference incorporates the above paragraphs into the following counts.

COUNT ONE (1): 42 USC SECTION 1983 LIABILITY FOR VIOLATIONS OF
CONSTITUTIONAL AND CIVIL RIGHTS-SEIZURE OF THE PERSON, LACK OF
PROBABLE CAUSE TO SUPPORT SEIZURE AND EXCESSIVE BOND

21. On June 20, 2019, CAHRAMAN, TALOA and COUNTY filed a felony criminal

 

charge, RIF-1902599, against Plaintiff alleging a violation Penal Code (“PC”) §76(a)
(“§76(a)”) “Threatening Life of or Serious Bodily Harm to Public Official, Staff, or
Member of Immediate Family”, based on written words in a pleading Plaintiff
submitted to disqualify CAHRAMAN in a Riverside County superior court civil case,
where CAHRAMAN and his staff were engaging in ex parte communications and
criminal acts with opposing counsel. Criminal acts that CAHRAMAN lied about,
covered up and stated never happened in open court. COUNTY sought, and was
granted, bond of $150,000 without the probable cause affidavit as mandated under PC
§1269c. There was no explanation how COUNTY requested, or why Judge David
Allen Gunn approved, bond of $150,000 without the probable cause affidavit as
mandated under PC §1269c. Plaintiff's written words were protected free speech
under the First Amendment. The §76(a) was dismissed on December 2, 2019, for

violating the “Litigation Privilege” under Cal. C. Civ. P. §47(b) (“§47(b)”).

COMPLAINT - 4 Paul Hupp Case No.: 20-CV-

615

 

 
bh

15

16

17

24

25

 

ASe 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 49 of 77 Page ID #:2

22. There was no “probable cause” to bring the felony charge because Plaintiff's words
were constitutionally protected free speech; and were privileged under §47(b). There
was no probable cause to seek any bond increase whatsoever without complying with
PC §1269c, documenting supporting and articulable facts, as a prerequisite.

23. CAHRAMAN, TALOA and COUNTY violated Plaintiffs civil rights to be free of
unlawful seizure under the Fourth Amendment and free of excessive bond under the
Eighth Amendment.

24. CAHRAMAN, TALOA and COUNTY caused damages to Plaintiff, including the
costs to post the bond of $150,000.

This reference incorporates the above paragraphs into the following counts.

COUNT TWO (2): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL
RIGHTS

25. CAHRAMAN, TALOA and COUNTY all conspired with each other in Count One
(1) to violate Plaintiff's civil rights to be free from unlawful seizure, excessive bond
and malicious prosecution.

Plaintiff suffered damages as a direct result of CAHRAMAN, TALOA and COUNTY
conspiracy.

26. CAHRAMAN, TALOA and COUNTY are the proximate cause of said damages.
This reference incorporates the above paragraphs into the following counts.

COUNT THREE (3): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-SEIZURE OF THE PERSON, LACK OF
PROBABLE CAUSE TO SUPPORT SEIZURE, DENIAL OF DUE PROCESS RIGHTS
AND VIOLATION OF THE FEDERAL RIGHT TO A SPEEDY TRIAL UNDER THE
SIXTH AMENDMENT

 

27. On or around December 12, 2019, just seven (7) days after COUNTY, TALOA
CAHRAMAN’S §76(a) was thrown out based on §47(b), CAHRAMAN, DUGAN,

VINEYARD, TALOA and COUNTY filed by “Information” four (4) new felony

COMPLAINT - 5 Paul Hupp Case No.: 20-CV-

616

 

 
i)

10

1

12

13

14

23

24

25

 

 

28.

20.

30.

1.

Ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 50of77 Page ID #:2

charges against Plaintiff in RIF-1902599, alleging a PC §69(a) (“§69(a)”) “Resisting
an Executive Officer”, based on written words in pleadings Plaintiff submitted to
DUGAN and VINEYARD asking them to make a ruling on papers Plaintiff had
submitted to file a lawsuit; and papers Plaintiff filed to disqualify CAHRAMAN ina
superior court civil case for unlawful ex parte communications with opposing
counsel/parties. There was no explanation how COUNTY requested bond of
$150,000 without the probable cause affidavit as mandated under PC §1269c.
Plaintiff's written words were protected free speech under the First Amendment.
There was no “probable cause” to bring the four (4) new felony charges because
Plaintiff's words were constitutionally protected free speech under the First
Amendment. There was no probable cause to seek any bond increase whatsoever
without complying with PC §1269c.

COUNTY and TALOA filed a second criminal charge the same day, misdemeanor
RIM-1913990. It was filed 360 days after the allegations, and just five (5) days prior
to the Statute of Limitations (“SoL”) running. The charge was brought as retaliation
based on Plaintiffs free speech, in conjunction with the charges in RIF-1902599.
RIM-1913990 violates Plaintiff's First Amendment right to free speech because it
was retaliation; and the Federal Right to a Speedy Trial under the Sixth Amendment.
CAHRAMAN, DUGAN, VINEYARD, TALOA and COUNTY violated Plaintiff's
civil rights to be free of unlawful seizure under the Fourth Amendment and excessive
bond under the Eight Amendment.

CAHRAMAN, DUGAN, VINEYARD, TALOA and COUNTY caused damages to
Plaintiff, including the costs to post the bond of $150,000 for the felony and the
$2,500 for the misdemeanor.

This reference incorporates the above paragraphs into the following counts.

COMPLAINT - 6 Paul Hupp Case No.: 20-CV-

617

 
1]

12

13

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 51 of 77 Page ID#:2

COUNT FOUR (4): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL
RIGHTS

32. CAHRAMAN, DUGAN, VINEYARD, TALOA and COUNTY all conspired
with each other to violate Plaintiff's civil rights to be free from unlawful seizure,
excessive bond and malicious prosecution. Plaintiff suffered damages as a direct
result of CAHRAMAN, DUGAN, VINEYARD, TALOA and COUNTY conspiracy.

33. CAHRAMAN, DUGAN, VINEYARD, TALOA and COUNTY are the proximate
cause of the damages.

This reference incorporates the above paragraphs into the following counts.

COUNT FIVE (5): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-DENIAL OF ACCESSING A PUBLIC
COURTROOM UNDER THE FIRST AMENDMENT

34. On January 21, 2020, at or around 10:00-10:15 AM, Plaintiff was waiting in the
hallway of Dept. 64, and decided to go in and watch an ongoing trial in Dept. 62:
People v. Ancel Yamil Romanrodrigues, case no.: RIF-1800345. Plaintiff walked into
Dept. 62, and took a seat in the back row.

35. TALOA was in the courtroom and saw Plaintiff. TALOA asked for a “side bar” with
the judge, who was GREENE. TALOA and GREENE then went into chambers and
returned a few minutes later, and GREENE told the seated jury that the court was
taking a break.

36. As the jurors left Plaintiff was told to leave also. When Plaintiff was in the hallway
the deputy sheriff/bailiff told Plaintiff he could not return back to the public
courtroom because TALOA did not want Plaintiff there. And if Plaintiff returned he
would be “arrested for trespassing”. Plaintiff asked if her could speak with the Judge

GREENE and was told no.

COMPLAINT -7 Paul Hupp Case No.: 20-CV-

618

 

 

 
14

15

16

18

19

20

22

23

24

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 52 of 77 Page ID #:2

37. COUNTY, TALOA and GREENE violated Plaintiff's civil rights to be free of
unlawful seizure in a public courtroom under the Fourth Amendment; including
threats of seizure in a public place and especially a public courtroom.

38. COUNTY, TALOA and GREENE caused damages to Plaintiff.

This reference incorporates the above paragraphs into the following counts.

COUNT SIX (6): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL
RIGHTS

39. COUNTY, TALOA and GREENE all conspired with each other to violate Plaintiff's
civil rights of/to access a public courtroom.
Plaintiff suffered damages as a direct result of COUNTY, TALOA and GREENE
conspiracy.

40. COUNTY, TALOA and GREENE are the proximate cause of the damages.
This reference incorporates the above paragraphs into the following counts.

COUNT SEVEN (7): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS- SEIZURE OF THE PERSON

41. On Friday, October 26, 2018, at or around 1:30 - 2:00 PM, Plaintiff entered the

 

Riverside Superior Court Historic Courthouse, 4050 Main Street, Riverside, CA.
Plaintiff walked through the metal detector wearing only a t-shirt, shorts, socks and
shoes. Plaintiff was only carrying papers. The metal detector did not sound or alert in
any manner whatsoever. The contracted security guard at the entrance (“ROE #1”)
told Plaintiff to stop. Plaintiff stopped and asked what was needed. ROE #1 told
Plaintiff to come back towards him. Plaintiff asked why, ROE #1 refused to answer.
Plaintiff asked ROE #1 a second time what he wanted, ROE #1 refused to answer.
ROE #1 had no legal authority to detain or seize Plaintiff, so Plaintiff walked into the
clerk’s office. After approximately five (5) minutes Plaintiff was leaving the clerk’s

office and several uniformed deputy sheriffs approached Plaintiff and then unlawfully

COMPLAINT - 8 Paul Hupp Case No.: 20-CV-

619

 

 

 
13

14

1)

16

23

24

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 53 of 77 Page ID #:2

seized Plaintiff for approximately 20 minutes against Plaintiffs will. The uniformed
deputy sheriffs stated ROE #1 had alleged Plaintiff breached the security area. This
was in fact false. Plaintiff did not breach the security area, and ROE #1 never stated
to Plaintiff he had. There are several security cameras located though out the
courthouse, including several that filmed the entrance Plaintiff came in, which would
have proven there was no breach by Plaintiff. Instead of reviewing the security
camera images the uniformed deputy sheriffs detained Plaintiff against his will.

42. ROE #1 and COUNTY violated Plaintiff's civil rights to be free of unlawful seizure
under the Fourth Amendment.

43. ROE #1 and COUNTY caused damages to Plaintiff and are the proximate cause of
said damages.
This reference incorporates the above paragraphs into the following counts.

COUNT EIGHT (8): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF

CONSTITUTIONAL AND CIVIL RIGHTS-SEIZURE OF THE PERSON, LACK OF
PROBABLE CAUSE TO SUPPORT SEIZURE AND DENIAL OF DUE PROCESS
RIGHTS

44. On or around June 14, 2017, BEYL claimed Plaintiff “vandalized” two (2) sprinkler

 

flags. Sprinkler flags with an aggregate value of less than 20 cents (8.9 cents each).
CITY investigated and sought a misdemeanor charge of “Vandalism” under Penal
Code §594(a). COUNTY, SIMPSON, WOLCOTT and TALOA sought “Bail” of
$250K on the alleged misdemeanor charge involving less two (2) sprinkler flags that
had less than 20 cents of aggregate value. COUNTY, SIMPSON, WOLCOTT and
TALOA never complied with any documentary, or other evidence, mandated under
PC §1269c that would support such a staggering amount of bond over the posted
schedule of $2,500. Bail was granted in the staggering amount of $57K. The alleged

misdemeanor charge, Penal Code §594(a) (Case no.: BAM-1702398), was dropped

COMPLAINT - 9 Paul Hupp Case No.: 20-CV-

620

 

 
10

1]

12

17

18

19

21

22

23

24

25

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 54of77 Page ID #:2

the day of trial, January 24, 2019. This was the second time COUNTY dropped a
criminal charge by BEYL and CITY the day of trial.

45. There was no probable cause to bring the charge.

46. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BEYL had no warrant, nor
sought a warrant based on probable cause.

47. Plaintiff was physically arrested and had to post bond in the amount of $57K.

48. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BEYL are liable to Plaintiff
for unlawful seizure under the Fourth Amendment.

49. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BEYL are liable to Plaintiff
for violating due process for malicious prosecution under the Fourteenth Amendment.

This reference incorporates the above paragraphs into the following counts.

COUNT NINE (9): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL
RIGHTS

50. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BEYL all conspired
with each other to violate Plaintiff's civil rights to be free from unlawful seizure and
malicious prosecution.

51. Plaintiff suffered damages as a direct result of COUNTY, CITY, SIMPSON,
WOLCOTT, TALOA and BEYL conspiracy.

52. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BEYL are the proximate
cause of the damages.

This reference incorporates the above paragraphs into the following counts.

COUNT TEN (10): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-SEIZURE OF THE PERSON, LACK OF
PROBABLE CAUSE TO SUPPORT SEIZURE AND DENIAL OF DUE PROCESS
RIGHTS

COMPLAINT - 10 Paul Hupp Case No.: 20-CV-

621

 

 

 
12

13

14

15

16

17

18

23

24

25

 

pase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 55 of 77 Page ID #:2

53. On or around June 15, 2017, BARTHOLOMEW alleged Plaintiff violated a court

 

order. CITY investigated and sought a misdemeanor charge of “Violating a Court
Order” under Penal Code §166(a)(4).

54. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BARTHOLOMEW sought
“Bail” of $250K on the alleged misdemeanor charge. Bail was granted in the
staggering amount of $53K. The alleged misdemeanor charge, Penal Code §166(a)(4)

(Case no.: BAM-1702398), was dropped the day of trial, March 27, 2019. This was

 

the third time COUNTY dropped their charge the day of trial.

55. There was no probable cause to bring the charge.

56. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BARTHOLOMEW had no
warrant, nor sought a warrant based on probable cause.

57. Plaintiff was physically arrested and had to post bond in the amount of $53K.

58. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BARTHOLOMEW are
liable to Plaintiff for unlawful seizure under the Fourth Amendment.

59, COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BARTHOLOMEW are
liable to Plaintiff for violating due process for malicious prosecution under the
Fourteenth Amendment.

This reference incorporates the above paragraphs into the following counts.

COUNT ELEVEN (11): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL

RIGHTS

60. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BARTHOLOMEW all
conspired with each other to violate Plaintiff's civil rights to be free from unlawful

seizure and malicious prosecution.

COMPLAINT - 11 Paul Hupp Case No.: 20-CV-

622

 

 
14

15

16

18

19

20

22

23

24

25

 

ASe 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 56 of 77 Page ID #:2

61. Plaintiff suffered damages as a direct result of COUNTY, CITY, SIMPSON,
WOLCOTT, TALOA and BARTHOLOMEW conspiracy.

62. COUNTY, CITY, SIMPSON, WOLCOTT, TALOA and BARTHOLOMEW are the
proximate cause of the damages.

This reference incorporates the above paragraphs into the following counts.

COUNT TWELVE (12): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-SEIZURE OF THE PERSON, LACK OF
PROBABLE CAUSE TO SUPPORT SEIZURE AND DENIAL OF DUE PROCESS
RIGHTS

63. On or around July 17, 2017, CITY, MACIAS and PEATS arrested Plaintiff for an
alleged violation by BEYL of felony assault with a deadly weapon, Penal Code §245 .
Plaintiff had to post a $25K bond to be released from custody. Plaintiff was never
charged with felony assault with a deadly weapon because there was no probable
cause supporting it. This was the fourth time CITY arrested Plaintiff and either
never filed charges or dropped their charge the day of trial.

64. There was no probable cause to arrest Plaintiff on a felony charge and no felony
charge was ever filed.

65. CITY, MACIAS and PEATS had no warrant nor sought a warrant based on probable
cause.

66. Plaintiff was physically arrested and had to post bond in the amount of $25K.

67. CITY, MACIAS, PEATS and BEYL are liable to Plaintiff for unlawful seizure under
the Fourth Amendment.

68. CITY, MACIAS, PEATS and BEYL are liable to Plaintiff for forcing Plaintiff to post
excessive bond without probable cause in violation of the Eighth Amendment.

69. CITY, MACIAS, PEATS and BEYL are liable to Plaintiff for violating due process

under the Fourteenth Amendment.

COMPLAINT - 12 Paul Hupp Case No.: 20-CV-

623

 

 
 

 

70.

Tl,

Te.

73.

ASe 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 57 of 77 Page ID #:2

This reference incorporates the above paragraphs into the following counts.

COUNT THIRTEEN (13): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL

RIGHTS

CITY, MACIAS, PEATS and BEYL all conspired with each other to violate
Plaintiff's civil rights to be free from unlawful seizure and malicious prosecution.
Plaintiff suffered damages as a direct result of CITY, MACIAS, PEATS and BEYL
conspiracy.

CITY, MACIAS, PEATS and BEYL are the proximate cause of the damages.

This reference incorporates the above paragraphs into the following counts.

COUNT FOURTEEN (14): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-DENIAL OF DUE PROCESS UNDER THE

FOURTEENTH AMENDMENT
Plaintiff and BARTHOLOMEW are involved in a civil case that was/is being
litigated in Riverside County Superior Court-Open Civil, case# MCP-1601191,
CAHRAMAN was the judge. COUNTY Deputy Sheriff HALBEISEN was
CAHRAMAN’S court bailiff. DOKKO, DAVIS and RICHARDSON of the law firm
RO/RHO represented BARTHOLOMEW. DOKKO, DAVIS and RICHARDSON of
the law firm RO/RHO are also the attorneys and law firm of record for SOLERA.
SOLERA, BARTHOLOMEW, CAHRAMAN, HALBEISEN, DOKKO, DAVIS,
RICHARDSON and RO/RHO are all “alter egos” of each other under this count.
DOKKO, DAVIS and RICHARDSON of RO/RHO met numerous times with
CAHRAMAN and HALBEISEN in CAHRAMAN’S chambers and locked down
courtroom when it was not open to the public. In 2017 Plaintiff filed court papers
documenting this misconduct. CAHRAMAN, HALBEISEN, DOKKO, DAVIS,

RICHARDSON and RO/RHO all admitted on the record that DOKKO, DAVIS,

COMPLAINT - 13 Paul Hupp Case No.: 20-CV-

624

 
21

22

23

24

25

 

 

Ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 58 of 77 Page ID #2

74.

This reference incorporates the above paragraphs into the following counts.
COUNT FIFTEEN (15): 42 USC SECTION 1985 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS; CONSPIRACY TO VIOLATE CIVIL

BB.

COMPLAINT - 14 Paul Hupp Case No.: 20-CV-

RICHARDSON and RO/RHO were in the locked down courtroom, but all denied that
they discussed the case or were engaging in any misconduct concerning the case. In
2018 Plaintiff received documents from COUNTY that showed CAHRAMAN,
HALBEISEN, DOKKO, DAVIS, RICHARDSON and RO/RHO were in fact
discussing the case, in chambers and the locked down courtroom, and that their
earlier denials of such misconduct were perjured lies, violating Plaintiff's right to Due
Process of law under the Fourteenth Amendment.

SOLERA, BARTHOLOMEW, CAHRAMAN, HALBEISEN, DOKKO, DAVIS,
RICHARDSON and RO/RHO are liable to Plaintiff for their ex parte
communications and unlawful misconduct with each other to the detriment of
Plaintiff; and then concealing their deceit, temporarily, by making perjured statements
on the record that they had not engaged in any misconduct. This prevented SOLERA,
BARTHOLOMEW, CAHRAMAN, HALBEISEN, DOKKO, DAVIS,
RICHARDSON and RO/RHO unlawful acts from being discovered in a timely
fashion, and almost never discovered, in violation of the Due Process Clause of the

Fourteenth Amendment.

RIGHTS

SOLERA, BARTHOLOMEW, CAHRAMAN, HALBEISEN, DOKKO, DAVIS,
RICHARDSON and RO/RHO all conspired with each other to violate Plaintiff's civil

rights to Due Process of Law secured by the Fourteenth Amendment.

625

 
14

15

16

18

19

20

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 59of77 Page ID #:2

76. Plaintiff suffered damages as a direct result of SOLERA, BARTHOLOMEW,
CAHRAMAN, HALBEISEN, DOKKO, DAVIS, RICHARDSON and RO/RHO
conspiracy.

77. SOLERA, BARTHOLOMEW, CAHRAMAN, HALBEISEN, DOKKO, DAVIS,
RICHARDSON and RO/RHO are the proximate cause of the damages.

This reference incorporates the above paragraphs into the following counts.
COUNT SIXTEEN (16): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-DENIAL OF ACCESS TO THE COURTS
AND DUE PROCESS UNDER THE FIRST AND FOURTEENTH AMENDMENTS

78. Plaintiff was a defendant in a case held before “The Office of Administrative
Hearings” (“OAH”) in 2017. OAH is a quasi-judicial tribunal that hears
administrative disputes between State and local licensing agencies that was
established by the California Legislature. OAH provides Administrative Law Judges
(“ALJ”) to conduct hearings for State and local government agencies. Plaintiff has
had numerous such hearings before the OAH and their ALJ, and Plaintiff has always
found the OAH ALJ to be bias in favor of the State. Plaintiff has had multiple ALJ
rulings reversed on appeal to the Superior Court.

79, Plaintiff had an adverse ALJ ruling in Los Angeles in 2017 and appealed it through
the normal process, by a “Writ of Mandamus” (“APPEAL”). WEINTRAUB was the
Presiding Judge for the Los Angeles County Superior Court and refused to calendar
the APPEAL, violating Plaintiffs right of access to the courts under the First
Amendment and to due process of law secured by the Fourteenth Amendment.

80. Plaintiff suffered damages and WEINTRAUB is the proximate cause and liable for

said damages.

COMPLAINT - 15 Paul Hupp Case No.: 20-CV-

626

 

 
 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 60 of 77 Page ID #:2

81. WEINTRAUB is liable to Plaintiff for violating his constitutionally protected right of
access to the courts under the First Amendment; and due process of law secured by
the Fourteenth Amendment.

This reference incorporates the above paragraphs into the following counts.

COUNT SEVENTEEN (17): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-DENIAL OF ACCESS TO THE COURTS
AND DUE PROCESS UNDER THE FIRST AND FOURTEENTH AMENDMENTS

82. Plaintiff has attempted to file 13 lawsuits in the Riverside Superior Court pursuant to
Cal. C. of Civ. Pro. §391.7(c), since 2017. DUGAN and VINEYARD were/are the
“Presiding Judges” during this time period and were/are responsible for either
granting or denying the filing. DUGAN and VINEYARD have not granted, denied or
processed any of the 13 actions going back to 2017. On July 10, 2020, Plaintiff
submitted papers to file a lawsuit and included an “Emergency Ex Parte Application”
for an emergency hearing over issues that were causing irreparable harm to Plaintiff
and needed immediate action. Plaintiff wanted that hearing to have been held within
2-5 days of submitting the papers on July 10, 2020. Despite the emergency filing on
July 10, 2020, as with the previous 13 actions going back to 2017 there was no
response by DUGAN or VINEYARD. It has been 31 days with no response from
DUGAN or VINEYARD. The identical and the very same response from DUGAN
and VINEYARD as the previous 13 actions filed by Plaintiff in the last three and a
half (3.5) years; which is no response. Five (5) days later, on July 14, 2020, Plaintiff
filed an emergency petition for a Writ of Mandamus (“WRIT”) in the District Court
of Appeal (“DCA”). Once again, despite the need for an emergency hearing, there

was no emergency reply. The DCA did not take any action until a week later, when

COMPLAINT - 16 Paul Hupp Case No,: 20-CV-

 

627

 
14

15

16

17

18

19

20

 

 

83.

ASe 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 61 0f 77 Page ID #:2

on July 21, 2020, the DCA asked Plaintiff to file yet more paperwork, which Plaintiff
complied with and filed that same day because of the emergency nature of the action.
After waiting yet another week with no reply Plaintiff filed a third paper with DCA
on July 27, 2020, noting the emergency nature and asked for an immediate ruling.
The DCA filed a ruling July 28, 2020, DENYING the WRIT, but not on the merits,
the DCA alleged they could not grant WRIT because they alleged needed yet more
information from Plaintiff, information that was not asked for in their July 21, 2020,
Order. But instead of allowing Plaintiff to try to cure any perceived deficiencies,
deficiencies that DCA failed to seek in their original order, DCA closed the case
without giving Plaintiff a chance to comply. Plaintiff established through the
information DCA put in their July 21, 2020, Order that DCA and
DUGAN/VINEYARD’Trial Court were having ex parte communications because
DCA made statements that were not in the record filed at DCA. The only way the
DCA could have learned of such information was by having ex parte communications
with DUGAN/VINEYARD/Trial Court. Plaintiff asked DCA to re-open the case, and
to disqualify itself for cause based on their ex parte communications with
DUGAN/VINEYARD/Trial Court. DCA refused to reopen the case.

Plaintiff then re-drafted that lawsuit to file with this Court, with additional actions
against DUGAN and VINEYARD for violating Plaintiff's constitutionally protected
right of access to the courts under the First Amendment. That action was then filed
with this court on Monday, August 17, 2020, with an emergency ex parte application,
just as Plaintiff sought, on an emergency basis, more than a month prior in the state

court.

COMPLAINT - 17 Paul Hupp Case No.: 20-CV-

628

 
14

15

16

17

18

22

23

24

25

 

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 62 of 77 Page ID #:2

84. Plaintiff suffered damages as a result of DUGAN and VINEYARD failing to rule on,
or process in any manner whatsoever, the 13 lawsuits Plaintiff has attempted to file
going back 3.5 years, to 2017, plus the action filed on July 21, 2020.

85. DUGAN and VINEYARD are the proximate cause of, and liable, for said damages.

86. DUGAN and VINEYARD are liable to Plaintiff for violating his constitutionally
protected right of access to the courts under the First Amendment; and violating due
process of law secured by the Fourteenth Amendment.

This reference incorporates the above paragraphs into the following counts.

COUNT EIGHTEEN (19): 42 USC SECTION 1983 LIABILITY FOR VIOLATION OF
CONSTITUTIONAL AND CIVIL RIGHTS-SEIZURE OF THE PERSON, LACK OF
PROBABLE IN VIOLATION OF THE FOURTH AMENDMENT
87. On or around May 7. 2019, COUNTY unlawfully seized and detained Plaintiff

without probable cause.

88. Plaintiff suffered damages from COUNTY unlawful action, and COUNTY was the

proximate cause of the action.

89. COUNTY is liable to Plaintiff for an unlawful seizure of the person in violation of the

Fourth Amendment.

COUNT NINETEEN (19): DECLARATORY RELIEF
90. DECLARE Cal. C. of Civ. Pro. §391.7(c) is unconstitutional “as applied” by the
actions/inactions of COUNTY, DUGAN and VINEYARD.
91. DECLARE Cal. C. of Civ. Pro. §391.7(c) is unconstitutional vague, ambiguous and

overly broad.

COMPLAINT - 18 Paul Hupp Case No.: 20-CV-

629

 
1

12

13

19

20

21

22

23

24

25

 

9S.

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 63 of 77 Page ID #:4

92. DECLARE that Plaintiff's speech that is the subject of the four (4) count
felony information in pending case RIF-1902599 is constitutionally protected free
speech secured by the First Amendment.

93. DECLARE that COUNTY’S pending misdemeanor case RIM-1913990
was brought in retaliation for Plaintiffs free speech rights and is a direct violation of:
1) the First Amendment; and 2) the Federal Right to a Speedy Trial secured by the
Sixth Amendment.

94. DECLARE PHILLIPS ruling in Case No.: EDCV-16-00370 VAP (SP)
declaring Plaintiff a “vexatious litigant”, a violation of the FRCP based on issue
preclusion and collateral estoppel. PHILLIPS list of cases were the exact same cases
used in the “vexatious litigant” motion that was filed April 27, 2012', against Plaintiff
by Chery] Brierton, a supervising Deputy Attorney General (“DAG”) for the State of
California, before Presiding United States District Court Judge for the Southern
District of California, Judge Irma E. Gonzalez. Judge Gonzalez refused to make the
“finding” requested that Plaintiff was a “vexatious litigant”. In fact Judge Gonzalez
would not even make the finding that the statements in the referenced cases are
factually true. PHILLIPS just re-litigated the exact same issue that had been ruled on,
and denied, prior by Judge Irma Gonzales April 27, 2012, ORDER.

This reference incorporates the above paragraphs into the following counts.
COUNT TWENTY (20): INJUNCTIVE RELIEF
ENJOIN COUNTY, including TALOA, from prosecuting pending cases RIF-

1902599 and RIM-1913990.

 

 

' See Hupp v San Diego County et al, 12-cv-492, Docket #24.

COMPLAINT - 19 Paul Hupp Case No.: 20-CV-

630

 
10

1]

12

13

14

15

18

19

20

21

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 64 of 77 Page ID #:2

 

 

96.

97.

COMPLAINT - 20 Paul Hupp Case No.: 20-CV-

ENJOIN COUNTY, including TALOA, from filing any new criminal allegation/s
against Plaintiff and mandating that any criminal allegation/s be forwarded to the
Office of Attorney General of California for review of charges and any criminal
filing. Support for such an injunction is warranted based on the prior seven (7)
criminal cases with 13 different violations, and virtually every single case and all
counts: 1) dropped the day of trial; 2) dismissed at preliminary hearing based on the
“Litigation Privilege”; 3) dismissed at opening argument, but after a jury had been
picked and sworn in, because the statute of limitations had run; 4) dismissal that is
warranted based on the pending motions to dismiss under: a) free speech; b) federal
speedy trial and c) the “Litigation Privilege”.

Further buttressing such an injunction is that on or around May 29, 2020, TALOA
stated to Plaintiffs attorney that TALOA and COUNTY were considering filing new
charges against Plaintiff based on speech TALOA attributed to Plaintiff, speech
which was, and is, constitutionally protected under the First Amendment. Given the
history of COUNTY, CAHRAMAN, DUGAN, VINEYARD, GREENE, TALOA and
several other COUNTY judges of: 1) filing of multiple cases and charges that are
either dismissed by COUNTY the day of trial, dismissed at preliminary hearing or
dismissed at opening statements due to the statute of limitations having run; 2)
seeking excessive bond; 3) and such excessive bond then rubber stamped/granted by
COUNTY despite failing to comply with statutory law under PC §1269c, as required
in COUNTY seeking any bond increase whatsoever above the posted schedule. Given
this legion of past actions/misconduct engaged in by COUNTY, TALOA and

COUNTY judges it is appropriate that COUNTY and TALOA be ENJOINED from

631

 
14

15

16

17

18

19

20

21

22

23

24

 

 

base 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 65 of 77 Page ID #:2

being allowed to file any further criminal actions against Plaintiff, and instead
forward any allegations to the AG Office for review and possible filing.

98. ENJOIN COUNTY, GREENE and TALOA from blocking access to public courts in
violation of the First Amendment.

99. ENJOIN COUNTY, CAHRAMAN, DUGAN, VINEYARD and GREENE from
hearing any civil or criminal case/motions/papers involving Plaintiff whatsoever and
transfer any cases current and future cases to San Bernardino County. Two (2)
criminal cases have already been transferred to San Bernardino County, RIF-02599
and RIM-1903181 as a result of COUNTY, CAHRAMAN, DUGAN and
VINEYARD misconduct.

100. | ENJOIN COUNTY from seeking excessive bond in violation of the Eighth
Amendment.

101. MANDATE that COUNTY review and process any civil papers that Plaintiff
submits for processing within 21 days.

102, MANDATE PHILLIPS remove Plaintiff from the “vexatious litigant” list
forthwith.

This reference incorporates the above paragraphs into the following counts.

COUNT TWENTYONE (21): INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS (STATE CLAIM)

103. The DEFENDANTS in this action engaged in numerous civil wrongs as outlined
in this COMPLAINT, including engaging in intentional and reckless conduct. These
acts by DEFENDANTS were beyond the bounds of human decency. DEFENDANTS
did these acts knowingly, willfully, intentionally and maliciously, with the intent to

cause Plaintiff severe emotional distress and mental anguish.

COMPLAINT - 21 Paul Hupp Case No.: 20-CV-

632

 
14

15

16

17

18

20

21

22

23

24

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 66 of 77 Page ID #4

104. DEFENDANTS conduct was both extreme and outrageous. As a direct
and proximate cause of this extreme and outrageous conduct by DEFENDANTS,
stated supra, Plaintiff suffered extreme emotional and psychological distress.
DEFENDANTS’ actions also caused embarrassment, humiliation, shame, fright,
fear, and grief in Plaintiff, and DEFENDANTS actions were more than a
reasonable person could endure.

105. Plaintiff has suffered severe and extreme emotional and psychological
distress.

106. Said illegal actions by DEFENDANTS were unreasonable, performed
knowingly, willfully, intentionally, deliberately, with deliberate indifference,
maliciously, with gross negligence, callousness, indecency and with reckless
disregard and indifference to the laws of the state of California.

107. Defendants are liable for their malicious actions damaging Plaintiff.

PRAYER FOR RELIEF

ON THESE ABOVE LISTED GROUNDS, Plaintiff Paul Hupp prays that this Honorable
United States District Court grant judgment in his favor and against DEFENDANTS as follows;

1. For compensatory, special and general damages according to proof, but
exceeding $1,000,000;

2. For punitive and exemplary damages according to proof;

3. For prejudgment and post judgment interest;

4. For declaratory and injunctive supra, including preventing DEFENDANTS
from engaging in the conduct that gives rise to this action, including: 1)
DECLARING Plaintiff's free speech is constitutionally protected; 2)

enjoining and dismissing the pending felony case of COUNTY as violating

COMPLAINT - 22 Paul Hupp Case No.: 20-CV-

633

 

 
12

13

l4

15

16

17

18

19

20

21

23

24

25

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 67 of 77 Page ID #:2

Plaintiff's free speech under the First Amendment; 3) enjoining and
dismissing the pending misdemeanor case of COUNTY against Plaintiff as
violating the federal right to speedy trial and as retaliation against Plaintiff for
exercising his constitutionally protected right of free speech under the First
Amendment; 3) enjoining COUNTY from filing any new criminal
allegation/s against Plaintiff and mandating that any criminal allegation/s be
forwarded to the Office of Attorney General of California for review of
charges and filing in San Bernardino County if warranted; 2) enjoining
COUNTY, GREENE and TALOA from blocking access to public courts in
violation of the First Amendment; 3) enjoining COUNTY, CAHRAMAN,
DUGAN, VINEYARD and GREENE from hearing any civil or criminal
case/motions/papers involving Plaintiff whatsoever; 4) enjoining COUNTY
from seeking excessive bond in violation of the Eighth Amendment.

5. All fees, costs and expenses for the bringing of this claim, including but not
limited to, all attorney fees and costs provided for under 42 U.S.C. Section
1988.

6. All other appropriate legal and equitable relief.

RIGHT TO AMEND

Plaintiff hereby expressly reserves the right to amend this action to include any actions
arising from discovery and to add in Roe defendants.
JURY DEMAND
Plaintiff requests trial by jury on all genuine and disputed issues of material fact in this
case.

Dated this 10" day of August, 2020

COMPLAINT - 23 Paul Hupp Case No.: 20-CV-

634

 

 
10

1

12

13

17

18

19

23

24

25

COMPLAINT - 24

 

 

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 68 of 77 Page ID #:2

AL upp )

BR ul pF A
65 Widdefi Oaks Drive
eautfiont, CA. 92223

In Propria Persona

      

Paul Hupp Case No.: 20-CV-

635

 
Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 69 of 77 Page ID #:2636

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

 

PPaul Hupp
965 Hidden Oaks Drive ~ TODGED
Beaumont, CA 92223 CUBRK, U.S. DISTRICT COURT

   

 

 

LDISTRICT OF CALI ORNIA
TERN DIVISION BY DEPUTY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ATTORNEY(S) FOR: Plaintiff

 

 

 

Paul Hupp CASE NUMBER:
20-CV-
Plaintiff(s},
Vi
County of Riverside et al
(Gee Attached Facepase) CERTIFICATION AND NOTICE
Pag OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Paul Hupp
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY CONNECTION / INTEREST
Paul Hupp Plaintiff

isles Bey (Q e—

Date Signature

Attorney of record for (or name of party appearing in pro per):

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
10

12

13

14

19

20

21

22

24

25

yo

 

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

Paul Hupp,
Plaintiff,
V.

County of Riverside,
City of Beaumont,

Richardson Ober, PC,
Rebecca Lynn Dugan,

Carol Anne Greene,
Debre Katz Weintraub,
Samiuela F. Taloa,

Richard Allen Bey],
Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,
Todd Halbeisen,
Miguel Macias,

Lyndon Peats,

John Simpson,

Wayne Wolcott,
Virginia Anne Phillips,
Roes 1-10,

Severally,
Defendants.

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,

Thomas Harry Cahraman,

John Washburne Vineyard,

Wanda Joyce Bartholomew,

Individually, Individually, Jointly, Jointly and

fase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 70 of 77 Page ID #:2

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Case No.: 20-CV-

TRIAL

eet ee Te! ee ee he Sie Sel ee! Se ee! ee! ee et ee! mee” met! ee She me me” See mee eee Shae Set“ emt?

 

COMPLAINT - 1

 

Paul Hupp Case No.: 20-CV-

COMPLAINT AND DEMAND FOR JURY

637

 
Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 71 of 77 Page ID #:2638

 

   

 

 

 

 

 

 

 

 

i LODGED
Paul Hupp RK, U.S. DISTRICT COURT
965 Hidden Oaks Drive
Beaumont, CA 92223
CBQTRAL DISTRICT OF G
EASTERN DIVISION BY DEPUTY
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
Paul Hupp CASE NUMBER
20-CV-
PLAINTIFF/PETITIONER,
Me REQUEST TO PROCEED
County of Riverside et al IN FORMA PAUPERIS WITH
(See Aitached Pacensge) OERENDANTES. DECLARATION IN SUPPORT
[, Paul Hupp , declare under penalty of perjury, that the foregoing is true and

 

correct; that I am the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
required to prepay fees, costs or give security therefore, | state that because of my poverty I am unable to pay the costs of
said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.
1. Are you presently employed? OYes No

a. Ifthe answer is yes, state the amount of your salary or wages per month, and give the name and address of your

employer.

 

 

b. Ifthe answer is no, state the date of last employment and the amount of the salary and wages per month which

you received. August 8-2010, washed neighbors car, $25

2. Have you received, within the past twelve months, any money from any of the following sources?

a. Business, profession or form of self-employment? OYes No
b. Rent payments, interest or dividends? OYes MNo
c. Pensions, annuities or life insurance payments? OYes No
d. Gifts or inheritances? OYes MNo
e. Any other income (other than listed above)? OYes No
f, Loans? MYes (CINo

If the answer to any of the above is yes, describe such source of money and state the amount received from each

source during the past twelve (12) months: Borrowed $1200 fromneighbor to pay utility bills

 

 

REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60 (04/06) Page | of 2
Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 72 of 77 Page ID #:2639

lad

Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
accounts, if applicable.) DYes (No

If the answer is yes, identify each account and separately state the amount of money held in each account for each of
the six (6) months prior to the date of this declaration.

 

4, Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
household furnishings and clothing)? Yes ONo

If the answer is yes, describe the property and state its approximate value:
Own 1986 Nissan Truck- $500

 

 

5. In what year did you last file an Income Tax return? 2010

Approximately how much income did your last tax return reflect? $5,000

6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
much you contribute toward their support:

Just myself and my rescue animals

 

| understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
further understand that perjury is punishable by a term of imprisonment of up to five (5) years and/or a fine of $250,000
(18 U.S.C. Sections 1621, 3571).

 

 

CA Riverside
State County (or City)
1, Paul Hupp , declare under penalty of perjury that the

 

foregoing is true and correct.

5- h- 2vr Luk ~—

Date Phaintitf/P /Petitioner (Si gnature)

 

REQUEST TO PROCEED IN FORMA PAUPERIS WITH DECLARATION IN SUPPORT
CV-60 (04/06) Page 2 of 2
22

23

24

25

 

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

Paul Hupp,
Plaintiff,
V.

County of Riverside,
City of Beaumont,

Richardson Ober, PC,
Rebecca Lynn Dugan,

Carol Anne Greene,
Debre Katz Weintraub,
Samiuela F. Taloa,

Richard Allen Beyl,
Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,
Todd Halbeisen,
Miguel Macias,

Lyndon Peats,

John Simpson,

Wayne Wolcott,
Virginia Anne Phillips,
Roes 1-10,

Severally,
Defendants.

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,

Thomas Harry Cahraman,

John Washburne Vineyard,

Wanda Joyce Bartholomew,

Individually, Individually, Jointly, Jointly and

ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 73 of 77 Page ID #:2

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Case No.: 20-CV-

TRIAL

Ne Ne et et et et ee ee ee ee ee ee ee ee ee ee ee ee ee et ee ee ee ee ee Ee Ee eee eS

 

COMPLAINT - 1

 

Paul Hupp Case No.: 20-CV-

COMPLAINT AND DEMAND FOR JURY

640

 
Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 74 of 77 Page ID #:2641

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other rs as required by law, excepl as
; : ‘Pp a igs papel Pp

provided by local rules of court, This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the

lerk of Court for the

 

I, (a) PLAINTIFFS
‘aul Hupp

965 Hidden Oaks Drive
Beaumont, CA 92223

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

968 Hidden Oaks Drive VS/ 4 69 / 26 &
faut Hug C & MAL

Riverside

me

DEFE PANT 5
County y persis et al
(See Attached Facepage)

County of Residence of First Listed Defendant

NOTE.
THE TRACT OF LAND INVOLVED.

Attorneys (i Known)
UKN

(ax

 

Riverside

(IN US. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Beaumont, CA 92223
Il. BASIS OF JURISDICTION (Piace an “x”

“in One Box Only)
O11 US. Government (3 Federal Question
Plaintiff (US. Government Not a Party)
O27 U.S. Govemment O 4 Diversity

Defendant (Indicate Citizenship of Parties in [tem II)

 

(For Diversity Cases Only)

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

   

 

   

        

O 110 Insurance PERSONAL INJURY PERSONAL INJURY
O 120 Marine O 310 Airplane 365 Personal Injury -
O 150 Miller Act 0 315 Airplane Product Product Liability
140 Negotiable Instrument Liability O 367 Health Care/
O 150 Recovery of Overpayment | 0) 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
7 151 Medicare Act (J 330 Federal Employers’ Product Liability
O 152 Recovery of Defaulted Liability (1 368 Asbestos Personal
Student Loans G 340 Marine Injury Product
(Excludes Veterans) 1345 Marine Product Liability
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY |:
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud
0 160 Stockholders” Suits 1 355 Motor Vehicle 0 371 Truth in Lending
OF 190 Other Contract Product Liability O 380 Other Personal
O 195 Contract Product Liability | 360 Other Personal Property Damage
(7 196 Franchise Injury ( 385 Property Damage
0 362 Personal Injury - Product Liability
Medical Malpractice
‘ REAI? PROPERTY: CIVIE'RIG! ¢PRISONER PETITIO

O 210 Land Condemnation
1 220 Foreclosure
7 230 Rent Lease & Ejectment

(& 440 Other Civil Rights
4 441 Voting
© 442 Employment

Habeas Corpus:
O 463 Alien Detainee
© 510 Motions to Vacate

O 240 Torts to Land © 443 Housing! Sentence
7 245 Tort Product Liability Accommodations O 530 General
O 290 All Other Real Property O 445 Amer. w/Disabilites -| 535 Death Penalty
Employment Other:
0 446 Amer. w/Disabilties -]0 540 Mandamus & Other
Other O 550 Civil Rights

O 448 Education O 555 Prison Condition
560 Civil Detainee -
Conditions of

Confinernent

 

 

  

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

  

   

PTF DEF PTF DEF
Citizen of This State o1 O 1 Incorporated or Principal Place oO4 oO4
of Business In This State
Citizen of Another State 42 © 2 Incorporated and Principal Place Eis: "5
of Business In Another State
Citizen or Subject of a O35 O 3. Foreign Nation 06 O86
Foreign Country
Click here for: Nature of Suit Code Descriptions,
C1 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
0 690 Other 28 USC 157 3729(a})
O 400 State Reapportionment
RR E iR O 410 Antitrust
1 820 Copyrights 0 430 Banks and Banking
1 830 Patent 1 450 Commerce
(7 835 Patent - Abbreviated © 460 Deportation
New Drug Application |0 470 Racketeer Influenced and
O 840 Trademark Corrupt Organizations
aac ee nS OTA SECURE: 210 480 Consumer Credit

  
    

      

 

© 710 Fair Labor Standards DO 861 HIA (1395)

Act 0 862 Black Lung (923)
CO 720 Labor/Management 6 863 DIWC/DIWW (405(g))
Relations O 864 SSID Title XVI

0 740 Railway Labor Act

O 751 Family and Medical
Leave Act

0 790 Other Labor Litigation

©] 865 RSI (405(g))

   

FEDERADM

© 870 Taxes (U.S. Plaintiff

791 Employee Retirement
Income Security Act or Defendant)
0 871 IRS—Third Party
26 USC 7609

 

ae MMIGRA TIONG:

© 462 Naturalization Application

0 465 Other Immigration
Actions

   

 

 

(15 USC 1681 or 1692)

O 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

O 890 Other Statutory Actions

O 891 Agricultural Acts

0 895 Environmental Matters

895 Freedom of Information
Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

VY. ORIGIN (Place an "xX" m One Box Only)

Al Original 2 Removed from O 3 Remanded from

© 4 Reinstated or

O 5 Transferred from

1 6 Multidistrict

O 8 Multidistrict

 

 

 

 

 

 

 

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S_ Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
. 42 USC Section 1983
Vi. CAUSE OF ACTION Brief description of cause,
Violations of, inter alia, First Amendment
VIL REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 2% Yes  ONo
VILL RELATED CASE(S) ;
IF ANY Bee mnsirectiorS!"UDGE Uw) / DOCKET NUMBER _
L fa
DATE SIGNATURE OF ATYORNEY OF REF ORD
08/10/2020 (Als am
FOR OFFICE USE ONLY 0 Ere
RECEIPT # APPLYING IFP JUDGE

AMOUNT

MAG. JUDGE
16

17

18

19

20

22

23

24

25

 

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

Paul Hupp,
Plaintiff,
V.

County of Riverside,
City of Beaumont,
Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,
Richardson Ober, PC,
Thomas Harry Cahraman,
Rebecca Lynn Dugan,
John Washburne Vineyard,
Carol Anne Greene,
Debre Katz Weintraub,
Samiuela F. Taloa,
Wanda Joyce Bartholomew,
Richard Allen Bey],
Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,
Todd Halbeisen,
Miguel Macias,
Lyndon Peats,
John Simpson,
Wayne Wolcott,
Virginia Anne Phillips,
Roes 1-10,
Individually, Individually, Jointly, Jointly and
Severally,

Defendants.

Nam eh et ee a el ee ee he ee ee Ne” See” ee ee Na” a Nn” eee” ee “See eet” ee ge ee” ee ee! Smee ee ee ee”

 

COMPLAINT - |

 

Ase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 75o0f77 Page ID #:2

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Case No.: 20-CV-

COMPLAINT AND DEMAND FOR JURY
TRIAL

Paul Hupp Case No.: 20-CV-

642

 
Case 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 76 of 77 Page ID #:2643

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Central District of California

Paul Hupp

 

Plaintiff(s)

Vv.

Civil Action No. 20-cv-

County of Riverside et al
(See Attached Facepage)

Meee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) 965 Hidden Oaks Drive
Beaumont, CA 92223

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA 92223

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
22

23

24

25

 

Paul Hupp

965 Hidden Oaks Drive
Beaumont, CA. 92223
In Propria Persona

Paul Hupp,
Plaintiff,
V.
County of Riverside,

City of Beaumont,

Richardson Ober, PC,
Rebecca Lynn Dugan,

Carol Anne Greene,
Debre Katz Weintraub,
Samiuela F. Taloa,

Richard Allen Beyl,
Kelly Gene Richardson,
Jonathan Robert Davis,
Theodore Hyun Dokko,
Todd Halbeisen,
Miguel Macias,

Lyndon Peats,

John Simpson,

Wayne Wolcott,
Virginia Anne Phillips,
Roes 1-10,

Severally,
Defendants.

Solera Oak Valley Greens Association,
Richardson Harman Ober, PC,

Thomas Harry Cahraman,

John Washburne Vineyard,

Wanda Joyce Bartholomew,

Individually, Individually, Jointly, Jointly and

pase 5:16-cv-00370-VAP-SP Document 86 Filed 08/25/20 Page 77 of 77 Page ID #:2

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Case No.: 20-CV-

TRIAL

Nm ee a eh a el ee ee ee ee ee ee ee ee ee Ne a ee ene” ee” ee me net ee

 

COMPLAINT - 1

 

Paul Hupp Case No.: 20-CV-

COMPLAINT AND DEMAND FOR JURY

644

 
